Exhibit 10.1

Published CUSIP No.: 655666AG0

 

 

 

$600,000,000

REVOLVING CREDIT FACILITY

Dated as of June 23, 2011

among

NORDSTROM, INC.,

as Borrower,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders,

BANK OF AMERICA, N.A.,

as Agent, Swing Line Lender and an L/C Issuer,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent and an L/C Issuer,

and

THE ROYAL BANK OF SCOTLAND PLC AND U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Co-Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE 1 DEFINITIONS AND RELATED MATTERS

     1     

Section 1.1

    

Definitions.

     1     

Section 1.2.

    

Related Matters.

     18     

Section 1.3.

    

Letter of Credit Amounts.

     20   

ARTICLE 2 AMOUNTS AND TERMS OF THE CREDIT FACILITIES

     20     

Section 2.1.

    

Revolving Loans.

     20     

Section 2.2.

    

Bid Loans.

     22     

Section 2.3.

    

Use of Proceeds.

     24     

Section 2.4.

    

Interest; Interest Periods; Conversion/Continuation.

     24     

Section 2.5.

    

Notes, Etc.

     26     

Section 2.6.

    

Fees.

     27     

Section 2.7.

    

Termination and Reduction of Revolving Commitments.

     28     

Section 2.8.

    

Repayments and Prepayments.

     28     

Section 2.9.

    

Manner of Payment.

     29     

Section 2.10.

    

Pro Rata Treatment.

     30     

Section 2.11

    

Sharing of Payments.

     31     

Section 2.12.

    

Mandatory Suspension and Conversion of Euro-Dollar Rate Loans.

     31     

Section 2.13.

    

Regulatory Changes.

     32     

Section 2.14.

    

Compensation for Funding Losses.

     32     

Section 2.15.

    

Certificates Regarding Yield Protection, Etc.

     33     

Section 2.16

    

Taxes.

     33     

Section 2.17.

    

Applicable Lending Office; Discretion of Lenders as to Manner of Funding.

     34     

Section 2.18.

    

Increases in Revolving Commitment.

     34     

Section 2.19

    

Letters of Credit.

     35     

Section 2.20

    

Swing Line Loans.

     42     

Section 2.21

    

Cash Collateral.

     45     

Section 2.22

    

Defaulting Lenders.

     46   

ARTICLE 3 CONDITIONS TO LOANS

     48     

Section 3.1.

    

Closing Conditions.

     48     

Section 3.2.

    

Conditions Precedent to Loans.

     49   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     50     

Section 4.1.

    

Organization, Powers and Good Standing.

     50     

Section 4.2.

    

Authorization, Binding Effect, No Conflict, Etc.

     50     

Section 4.3.

    

Financial Information.

     51     

Section 4.4.

    

No Material Adverse Changes.

     51     

Section 4.5.

    

Litigation.

     51     

Section 4.6.

    

Agreements: Applicable Law.

     51     

Section 4.7.

    

Taxes.

     51     

Section 4.8.

    

Governmental Regulation.

     52   

 

i



--------------------------------------------------------------------------------

 

Section 4.9.

    

Margin Regulations/Proceeds of Loans.

     52     

Section 4.10.

    

Employee Benefit Plans.

     52     

Section 4.11.

    

Disclosure.

     52     

Section 4.12.

    

Solvency.

     52     

Section 4.13.

    

Title to Properties.

     52   

ARTICLE 5 AFFIRMATIVE COVENANTS OF THE BORROWER

     53     

Section 5.1.

    

Financial Statements and Other Reports.

     53     

Section 5.2.

    

Records and Inspection.

     55     

Section 5.3.

    

Corporate Existence, Etc.

     55     

Section 5.4

    

Payment of Taxes and Claims.

     55     

Section 5.5.

    

Maintenance of Properties.

     55     

Section 5.6.

    

Maintenance of Insurance.

     56     

Section 5.7.

    

Conduct of Business; Compliance with Law.

     56     

Section 5.8.

    

Further Assurances.

     56     

Section 5.9.

    

Future Information.

     56   

ARTICLE 6 NEGATIVE COVENANTS OF THE BORROWER

     57     

Section 6.1.

    

Liens.

     57     

Section 6.2.

    

Restricted Payments.

     59     

Section 6.3.

    

Financial Covenants.

     59     

Section 6.4.

    

Restriction on Fundamental Changes.

     59     

Section 6.5.

    

Asset Dispositions.

     60     

Section 6.6.

    

Transactions with Affiliates.

     60   

ARTICLE 7 EVENTS OF DEFAULT, ETC.

     60     

Section 7.1.

    

Events of Default.

     60     

Section 7.2.

    

Remedies.

     62     

Section 7.3

    

Allocation of Payments After Event of Default.

     63   

ARTICLE 8 THE AGENT

     64     

Section 8.1

    

Appointment and Authority.

     64     

Section 8.2

    

Rights as a Lender.

     64     

Section 8.3

    

Exculpatory Provisions.

     64     

Section 8.4

    

Reliance by Agent.

     65     

Section 8.5

    

Delegation of Duties.

     65     

Section 8.6

    

Resignation of Agent.

     65     

Section 8.7

    

Non-Reliance on Agent and Other Lenders.

     66     

Section 8.8

    

No Other Duties, Etc.

     66     

Section 8.9

    

Agent May File Proofs of Claim.

     67   

ARTICLE 9 MISCELLANEOUS

     67     

Section 9.1.

    

Expenses.

     67     

Section 9.2

    

Indemnity; Damages.

     68     

Section 9.3.

    

Amendments; Waivers; Modifications in Writing.

     69     

Section 9.4.

    

Cumulative Remedies: Failure or Delays; Enforcement.

     70     

Section 9.5

    

Notices; Effectiveness; Electronic Communication.

     71   

 

ii



--------------------------------------------------------------------------------

 

Section 9.6.

    

Successors and Assigns; Designations.

     73     

Section 9.7.

    

Set Off.

     77     

Section 9.8.

    

Survival of Agreements, Representations and Warranties.

     78     

Section 9.9.

    

Execution in Counterparts.

     78     

Section 9.10.

    

Complete Agreement.

     78     

Section 9.11.

    

Limitation of Liability.

     78     

Section 9.12.

    

WAIVER OF TRIAL BY JURY.

     78     

Section 9.13.

    

Confidentiality.

     79     

Section 9.14.

    

Binding Effect; Continuing Agreement.

     80     

Section 9.15.

    

NO ORAL AGREEMENTS.

     80     

Section 9.16.

    

USA Patriot Act Notice.

     80     

Section 9.17.

    

No Advisory or Fiduciary Responsibility.

     81     

Section 9.18.

    

Electronic Execution of Assignments and Certain Other Documents.

     81     

Section 9.19.

    

Replacement of Lenders.

     81   

 

EXHIBITS  

Exhibit 2.1(c)

    

Form of Notice of Borrowing

 

Exhibit 2.1(c)(iii)

    

Form of Notice of Responsible Officers

 

Exhibit 2.2(b)(i)

    

Form of Bid Loan Quote Request

 

Exhibit 2.2(b)(ii)

    

Form of Bid Loan Quote

 

Exhibit 2.4(b)(ii)

    

Form of Notice of Conversion/Continuation

 

Exhibit 2.5(a)(i)

    

Form of Revolving Loan Note

 

Exhibit 2.5(a)(ii)

    

Form of Bid Loan Note

 

Exhibit 2.5(a)(iii)

    

Form of Swing Line Note

 

Exhibit 2.19

    

Form of Letter of Credit Report

 

Exhibit 2.20

    

Form of Swing Line Loan Notice

 

Exhibit 3.1(d)

    

Form of Closing Officer’s Certificate

 

Exhibit 5.1(c)

    

Form of Compliance Certificate

 

Exhibit 9.6(b)

    

Form of Assignment and Assumption

SCHEDULES  

Schedule 1.1(a)

    

Controlling Stockholders

 

Schedule 1.1(b)

    

Existing Liens

 

Schedule 1.1(c)

    

Revolving Commitments

 

Schedule 4.1

    

Organization of Borrower and Subsidiaries

 

Schedule 4.5

    

Material Litigation

 

Schedule 9.5

    

Certain Addresses for Notices

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

REVOLVING CREDIT AGREEMENT, dated as of June 23, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Agreement”), by and among
NORDSTROM, INC., a Washington corporation (the “Borrower”), the banks and other
financial institutions that either now or in the future are parties hereto
(collectively the “Lenders” and each individually a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as syndication agent (in such capacity, the “Syndication
Agent”) and an L/C Issuer and BANK OF AMERICA, N.A., as administrative agent for
the Lenders (in such capacity, and any successor in such capacity, the “Agent”),
Swing Line Lender and an L/C Issuer. The Lenders, the Syndication Agent, the
Agent, the L/C Issuers and the Swing Line Lender are collectively referred to
herein as the “Lender Parties” and each individually as a “Lender Party.”

RECITALS

WHEREAS, the Borrower has requested that the Lenders provide a new revolving
credit facility in an aggregate amount of $600,000,000 (the “Credit Facility”)
for the purposes hereinafter set forth;

WHEREAS, the Lenders have agreed to make the requested Credit Facility available
to the Borrower on the terms and conditions hereinafter set forth; and

WHEREAS, this Agreement replaces in its entirety the Existing Credit Agreement.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND RELATED MATTERS

Section 1.1      Definitions.

The following terms with initial capital letters have the following meanings:

“Absolute Rate” is defined in Section 2.2(b)(iii).

“Administrative Questionnaire” means an Administrative Questionnaire to be
completed by each Lender in a form supplied by the Agent.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person. The term “control” means the
possession, directly or indirectly, of the power, whether or not exercised, to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of Capital Stock, by contract or otherwise, and the terms
“controlled” and “common control” have correlative meanings. Unless otherwise
indicated, “Affiliate” refers to an Affiliate of the Borrower. Notwithstanding
the foregoing, in no event shall any Lender Party or any Affiliate of any Lender
Partly be deemed to be an Affiliate of the Borrower. For the avoidance of doubt,
the parties agree that, as of the date hereof, 1700 Seventh L.P., a Washington
limited partnership, is not an Affiliate of the Borrower.



--------------------------------------------------------------------------------

“Agent” means Bank of America or any successor agent appointed in accordance
with Section 8.6.

“Agent Fee Letter” means that certain letter agreement, dated as of May 18,
2011, among the Borrower, the Agent and MLPF&S regarding certain fees relating
to this Agreement, as the same may be amended, supplemented or otherwise
modified in writing from time to time by the Borrower, the Agent and MLPF&S.

“Agent’s Account” means the account of the Agent identified as such on
Schedule 9.5, or such other account as the Agent may hereafter designate by
notice to the Borrower and each Lender Party.

“Agent’s Office” means the office of the Agent identified as such on
Schedule 9.5, or such other office as the Agent may hereafter designate by
notice to the Borrower and each Lender Party.

“Agreement” means this Credit Agreement, as it may be amended or modified from
time to time, including all Schedules and Exhibits.

“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) Governmental Approvals and (iii) orders, decisions, judgments,
awards and decrees of any Governmental Authority.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of any payment with respect to Euro-Dollar Rate Loans, such Lender’s Euro-Dollar
Lending Office and (ii) in the case of any payment with respect to Base Rate
Loans or Bid Loans or any other payment under the Loan Documents, such Lender’s
Domestic Lending Office.

“Applicable Margin” means, at any time, with respect to Facility Fees, Base Rate
Loans or Euro-Dollar Rate Loans, or Letter of Credit Fees, as applicable, the
appropriate applicable percentage corresponding to the long term, senior,
unsecured, non-credit enhanced debt rating of the Borrower in effect from time
to time as shown below:

 

2



--------------------------------------------------------------------------------

 

Level  

  

Long Term, Senior,    

Unsecured, Non-Credit  

  Applicable  
Margin for        Applicable  
Margin for       Applicable  
Margin for      

Letter of Credit Fees

 

 

       

Enhanced Debt Rating of  

Borrower  

  Euro-Dollar Rate  
Loans       Base Rate  
Loans       Facility  
Fees       Standby  
Letters of  
Credit       Commercial  
Letters of  
Credit                  

I.

   ³ A+ from S&P     .670%          0.00%          .080%          .670%         
.3350%           or                  ³ A1 from Moody’s                          
                           

II.

   ³ A but < A+ from S&P     .900%          0.00%          .100%         
.900%          .4500%           or                 

³ A2 but < A1 from

Moody’s

                                                     

III.

   ³ A- but < A from S&P     1.125%          .125%          .125%         
1.125%          .5625%           or                 

³ A3 but < A2 from

Moody’s

                                                     

IV.

  

³ BBB+ but < A- from

S&P

    1.350%          .350%          .150%          1.350%          .6750%       
   or                 

³ Baa1 but < A3 from

Moody’s

                                                     

V.

  

³ BBB but < BBB+ from

S&P

    1.575%          .575%          .175%          1.575%          .7875%       
   or                 

³ Baa2 but < Baa1 from

Moody’s

                                                     

VI.

   < BBB from S&P     1.750%          .750%          .250%          1.750%     
    .8750%           or                 

< Baa2 from Moody’s

or

unrated by S&P and

Moody’s

                                       

Notwithstanding the above, (i) if at any time there is a split in ratings
between S&P and Moody’s of one level, the applicable percentage shall be
determined by the higher of the two ratings (e.g. A-/Baa1 results in Level III
pricing) and (ii) if at any time there is a split between S&P and Moody’s of two
or more levels, the applicable level shall be one level below the higher of the
S&P or Moody’s rating (e.g. A-/Baa2 results in Level IV pricing, as does
A-/Baa3).

The credit ratings to be utilized for purposes of determining a Level hereunder
are those assigned to the senior unsecured long-term debt of the Borrower
without third-party credit enhancement, and any rating assigned to any other
Debt of the Borrower shall be disregarded. The debt rating in effect at any date
is the debt rating that is in effect at the close of business on such date. The
Applicable Margin shall

 

3



--------------------------------------------------------------------------------

be determined and, if necessary, adjusted on the date (each, a “Determination
Date”) on which there is any change in the Borrower’s debt ratings. Each
Applicable Margin shall be effective from one Determination Date until the next
Determination Date. Any adjustment in the Applicable Margin shall be applicable
to all existing Euro-Dollar Rate Loans and all existing Base Rate Loans as well
as any new Euro-Dollar Rate Loans and any new Base Rate Loans made. The Borrower
shall notify the Agent in writing immediately upon any change in its debt
ratings.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption in the form of
Exhibit 9.6(b).

“Bank of America” means Bank of America, N.A. or any successor thereto.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended, modified, succeeded or replaced from time to
time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the Prime Rate and (iii) the
Euro-Dollar Rate plus 1.0%. Notwithstanding the reference to the Euro-Dollar
Rate in this definition, such rate is for reference only, and the Base Rate
shall in no event include “match-funding” of Loans using the Base Rate or cause
such Loans to be subject to an interest period or adjustment of the rate due to
taxes, Applicable Lending Office or the like; the unavailability of the
Euro-Dollar Rate at any time shall result solely in the Base Rate being the
higher of the other two rates.

“Base Rate Loan” means a Revolving Loan, or portion thereof, that bears interest
by reference to the Base Rate.

“Bid Loan” is defined in Section 2.2(a).

“Bid Loan Borrowing” is defined in Section 2.2(a).

“Bid Loan Note” means a Bid Loan Note made by the Borrower, in substantially the
form of Exhibit 2.5(a)(ii), payable to the order of a Lender, evidencing the
obligation of the Borrower to repay the Bid Loans made by such Lender, and
includes any Bid Loan Note issued in exchange or substitution therefor.

“Bid Loan Quote” is defined in Section 2.2(b)(ii).

“Bid Loan Quote Request” is defined in Section 2.2(b)(i).

“Borrower” means Nordstrom, Inc., a Washington corporation, and its successors
and permitted assigns.

“Borrower Account” means the account of the Borrower identified as such on
Schedule 9.5, or such other account as the Borrower may hereafter designate by
notice to the Agent, with the prior consent of the Agent (such consent not to be
withheld, conditioned or delayed so long as the designation of such

 

4



--------------------------------------------------------------------------------

account would not prevent the Agent from satisfying its obligations hereunder in
a timely manner).

“Borrower Materials” is defined in Section 5.1.

“Borrowing” means a contemporaneous borrowing of Loans of the same Type.

“Business Day” means any day that (i) is not a Saturday, Sunday or other day on
which commercial banks in Seattle, Washington, San Francisco, California or
Charlotte, North Carolina are authorized or obligated to close and (ii) if the
applicable Business Day relates to any Euro-Dollar Rate Loans, is a Euro-Dollar
Business Day.

“Capital Stock” means, with respect to any Person, all (i) shares, interests,
participations or other equivalents (howsoever designated) of capital stock and
other equity or ownership interests of such Person and (ii) rights (other than
debt securities convertible into capital stock or other equity interests),
warrants or options to acquire any such capital stock or other equity interests.

“Capitalized Leases” means, as to any Person, all leases of such Person of real
or personal property that in accordance with GAAP are or should be capitalized
on the balance sheet of such Persons. The amount of any Capitalized Lease shall
be the capitalized amount thereof as determined in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the L/C Issuers or the Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if an L/C Issuer or the Swing Line Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Agent and (b) the applicable L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Change of Control” means that (a) a majority of the directors of the Borrower
shall be Persons other than Persons (x) for whose election proxies shall have
been solicited by the board of directors of the Borrower or for whose
appointment or election is otherwise approved or ratified by the board of
directors of the Borrower or (y) who are then serving as directors appointed by
the board of directors to fill vacancies on the board of directors caused by
death or resignation (but not by removal) or to fill newly-created directorships
or (b) any “person” or “group” (as such terms are used in Sections 13(d) of the
Securities Exchange Act of 1934), other than the Controlling Stockholders,
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire whether such right is immediately exercisable or only after
the passage of time), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 50% or
more of the combined voting power of all Voting Stock of the Borrower.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.

“Compliance Certificate” is defined in Section 5.1(c).

 

5



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any obligation, direct or
indirect, contingent or otherwise, of such Person which does or would reasonably
be expected to result in the direct payment of money (i) with respect to any
Debt or other obligation of another Person, including any direct or indirect
guarantee of such Debt (other than any endorsement for collection in the
ordinary course of business) or any other direct or indirect obligation, by
agreement or otherwise, to purchase or repurchase any such Debt or obligation or
any security therefor, or to provide funds for the payment or discharge of any
such Debt or obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), (ii) to provide funds to
maintain the financial condition of any other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the
holders of Debt or other obligations of another Person or (iv) otherwise to
assure or hold harmless the holders of Debt or other obligations of another
Person against loss in respect thereof. The amount of any Contingent Obligation
shall be the greater of (a) the amount of the Debt or obligation guaranteed or
otherwise supported thereby or (b) the maximum amount guaranteed or supported by
the Contingent Obligation. The term “Contingent Obligation”, as used with
respect to the Borrower or any Subsidiary, shall not include (1) the obligations
of the Borrower under any obligation which the Borrower has or may have to sell
to, repurchase from or indemnify the purchaser or other transferee with respect
to accounts discounted, sold or in which an interest is otherwise transferred by
the Borrower or any Subsidiary in the ordinary course of its business (but any
such other obligation shall be excluded only to the extent that such other
obligation is for the benefit, directly or indirectly, of any Person that is a
Wholly-Owned Subsidiary (direct or indirect) of the Borrower); or (2) any
obligation which a Subsidiary has or may have to sell to, repurchase from or
indemnify the purchaser or other transferee with respect to accounts discounted,
sold or in which an interest is otherwise transferred by the Borrower or such
Subsidiary in the ordinary course of its business (but any such other obligation
shall be excluded only to the extent that such obligation is for the benefit,
directly or indirectly, of any Person that is a Wholly-Owned Subsidiary (direct
or indirect) of the Borrower); (3) supply, service or licensing agreements
between or among the Borrower or its Subsidiaries and any Affiliate(s), in each
case, so long as such agreements comply with Section 6.6; (4) environmental
indemnities routinely given as part of sale, lease or other disposition or
acquisition of real estate, or (5) “indemnities” for attorneys’ fees and costs
which are incidental to another transaction and/or damages arising from breach
of the terms of such transaction.

“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, agreement or other
instrument to which that Person is a party or by which it or any of the
properties owned or leased by it is bound or otherwise subject.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (irrespective of whether incorporated) that, together
with the Borrower or any Subsidiary, are or were treated as a single employer
under Section 414 of the Code.

“Controlling Stockholders” means the individuals listed on Schedule 1.1(a)
hereto and the spouse and lineal descendants of any such individual.

“Debt” means, with respect to any Person, the aggregate amount of, without
duplication: (i) all obligations for borrowed money (including, except as
otherwise provided in subpart (iii) below, purchase money indebtedness) other
than, with respect to Debt of the Borrower or any of its Subsidiaries, funds
borrowed by the Borrower or any such Subsidiary from the Borrower or another
such Subsidiary; (ii) all obligations evidenced by bonds, debentures, notes or
other similar instruments; (iii) all obligations to pay the deferred purchase
price of property or services, except trade accounts payable (which trade
payables are deemed to include any consignment purchases) arising in the
ordinary course of business that are not overdue; (iv) the principal portion of
all obligations under (a) Capitalized Leases and (b) any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product of such Person where such transaction is considered borrowed
money indebtedness for tax purposes but is

 

6



--------------------------------------------------------------------------------

classified as an operating lease in accordance with GAAP; (v) all obligations of
third parties secured by a Lien on any asset owned by such Person whether or not
such obligation or liability is assumed; (vi) all obligations of such Person,
contingent or otherwise, in respect of any letters of credit or bankers’
acceptances; (vii) all Contingent Obligations; (viii) the aggregate amount paid
to, or borrowed by, such Person as of such date under a sale of receivables or
similar transaction (regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP); (ix) all Debt of any
partnership or unincorporated joint venture to the extent such Person is legally
obligated with respect thereto; and (x) all net obligations with respect to
interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging agreements.

“Default” means any condition or event that, with the giving of notice or lapse
of time or both, would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, unless the subject of a good faith dispute, (b) has notified the
Borrower or the Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements generally in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Agent, to confirm in a manner satisfactory to the Agent that it
will comply with its funding obligations, provided, that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon written
confirmation from the Administrative Agent to such Lender and the Borrower that
such Lender has confirmed in writing its intention to comply with all of its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under the Bankruptcy Code or any
similar proceeding under any other Applicable Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority; it
being understood that if a Lender has been turned over to the FDIC (or a similar
regulatory entity) for the purpose of sale or liquidation it shall be a
Defaulting Lender.

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Lending Office” means the office, branch or Affiliate of any Lender
described in such Lender’s Administrative Questionnaire as its Domestic Lending
Office or such other office, branch or Affiliate as the Lender may hereafter
designate as its Domestic Lending Office for one or more Types of Loans by
notice to the Borrower and the Agent.

“EBITDAR” means, for any period, with respect to the Borrower and its
consolidated Subsidiaries, Net Income plus, to the extent deducted in
determining such Net Income, the sum of (a) Interest Expense, (b) income tax
expense, (c) depreciation expense, (d) amortization expense, (e) Rent Expense,
(f) non-recurring, non-cash charges (including goodwill or other impairment
charges) in an aggregate principal amount not to exceed $50,000,000 during the
term of this Agreement and (g) non-cash charges (including goodwill or other
impairment charges) related to acquisitions, in each case as determined in
accordance with GAAP.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under

 

7



--------------------------------------------------------------------------------

Sections 9.6(b)(iii) and (v) (subject to such consents, if any, as may be
required under Section 9.6(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Event” means (i) (a) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC
(provided that a reportable event arising from the disqualification of a Plan or
the distress termination of a Plan under ERISA Section 4041(c) shall be deemed
to be an ERISA Event without regard to any waiver of notice by the PBGC by
regulation or otherwise), or (b) the requirements of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
met with respect to a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days; (ii) the minimum required contribution
(as defined in Section 430(a) of the Code) to each Pension Plan, and the minimum
contribution required under Section 412 of the Code have not been timely
contributed with respect to a Plan; (iii) the provision by the administrator of
a Plan of a notice of intent to terminate such Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iv) the cessation of
operations at a facility of the Borrower or any member of the Controlled Group
in the circumstances described in Section 4062(e) of ERISA; (v) the withdrawal
by the Borrower or any member of the Controlled Group from a Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (vi) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (vii) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“Euro-Dollar Business Day” means any day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

“Euro-Dollar Lending Office” means the office, branch or Affiliate of any Lender
described in such Lender’s Administrative Questionnaire as its Euro-Dollar
Lending Office or, subject to the terms hereof, such other office, branch or
Affiliate as such Lender may hereafter designate as its Euro-Dollar Lending
Office by notice to the Borrower and the Agent.

“Euro-Dollar Rate” means, (a) for any Interest Period with respect to any
Euro-Dollar Rate Loan, a rate per annum determined by the Agent to be equal to
the quotient obtained by dividing (i) the Interbank Offered Rate for such
Euro-Dollar Rate Loan for such Interest Period by (ii) one minus the Euro-Dollar
Reserve Requirement for such Euro-Dollar Rate Loan for such Interest Period and
(b) for any day with respect to any Base Rate Loan the interest rate on which is
determined by reference to the Euro-Dollar Rate, a rate per annum determined by
the Agent to be equal to the quotient obtained by dividing (i) the Interbank
Offered Rate for such Base Rate Loan for such day by (ii) one minus the
Euro-Dollar Reserve Requirement for such Base Rate Loan for such day.

“Euro-Dollar Rate Loan” means a Revolving Loan, or portion thereof, that bears
interest at a rate based on clause (a) of the definition of “Euro-Dollar Rate”
(and as to which a single Interest Period is applicable) but such term excludes
any Base Rate Loan on which the Base Rate is determined based on the Euro-Dollar
Rate under the definition of Base Rate or any Bid Loan.

“Euro-Dollar Reserve Requirement” means, for any day during any Interest Period,
the reserve

 

8



--------------------------------------------------------------------------------

percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Euro-Dollar Rate for each
outstanding Euro-Dollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Euro-Dollar Reserve Requirement.

“Event of Default” means any of the events specified in Section 7.1.

“Excluded Tax” means, with respect to any payment to any Lender Party, (i) any
taxes imposed on or measured by the overall net income (including a franchise
tax based on net income) of such Lender Party by any Governmental Authority or
taxing authority thereof or therein, and (ii) any taxes imposed on or measured
by the overall net income (including a franchise tax based on net income) of
such Lender Party or its Agent’s Office or Applicable Lending Office in respect
of which the payment is made, by any Governmental Authority in the jurisdiction
in which it is incorporated, maintains its principal executive office or in
which such Agent’s Office or Applicable Lending Office is located.

“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of August 14, 2009, by and among the Borrower, the financial institutions
party thereto as lenders thereunder and Bank of America, N.A., as administrative
agent for such lenders, as it has been amended, supplemented or otherwise
modified from time to time.

“Existing Liens” means the Liens described on Schedule 1.1(b).

“Facility Fee” is defined in Section 2.6(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fees” means, collectively, the fees defined in or referenced in Section 2.6.

“Fiscal Year” means the fiscal year of the Borrower, which shall be the twelve
month-period ending on January 31 in each year or such other period as the
Borrower may designate and the Agent may approve in writing. “Fiscal Quarter” or
“fiscal quarter” means any quarter of a Fiscal Year.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation

 

9



--------------------------------------------------------------------------------

has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, the aggregate amount of, without duplication: (i) all
obligations for borrowed money (including, except as otherwise provided in
subpart (iii) below, purchase money indebtedness) other than funds borrowed by
the Borrower or any Subsidiary from the Borrower or another Subsidiary; (ii) all
obligations evidenced by bonds, debentures, notes or other similar instruments;
(iii) all obligations to pay the deferred purchase price of property or
services, except trade accounts payable (which trade payables are deemed to
include any consignment purchases) arising in the ordinary course of business
that are not overdue; (iv) the principal portion of all obligations under
(a) Capitalized Leases and (b) any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product of
the Borrower or any of its Subsidiaries where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; (v) all obligations of others secured by a Lien
on any asset owned by the Borrower or any of its Subsidiaries whether or not
such obligation or liability is assumed; and (vi) the aggregate amount paid to,
or borrowed by, the Borrower or any of its Subsidiaries as of such date under a
sale of receivables or similar transaction (regardless of whether such
transaction is effected without recourse to the Borrower or any of its
Subsidiaries or in a manner that would not be reflected on the balance sheet of
the Borrower or any of its Subsidiaries in accordance with GAAP).

“Funding Date” means any date on which a Loan is (or is requested to be) made.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time and applied on a consistent basis.

“Governmental Approval” means an authorization, consent, approval, permit or
license issued by, or a registration, qualification or filing with, any
Governmental Authority.

“Governmental Authority” means any nation and any state or political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government and any tribunal or
arbitrator of competent jurisdiction.

“Honor Date” has the meaning set forth in Section 2.19(c).

“Indemnitees” is defined in Section 9.2.

“Information” is defined in Section 9.13.

“Initial L/C Issuers” means Bank of America and Wells Fargo Bank, National
Association in their capacity as L/C Issuers.

“Interbank Offered Rate” means:

(a)      For any Interest Period with respect to a Euro-Dollar Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Euro-Dollar Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for

 

14



--------------------------------------------------------------------------------

delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Interbank Offered Rate” for such Interest Period shall be the rate per
annum determined by the Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Euro-Dollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Euro-Dollar Business Days prior to the commencement of such Interest
Period.

(b)        For any day with respect to an interest rate calculation for a Base
Rate Loan, the rate per annum equal to BBA LIBOR at approximately 11:00 a.m.,
London time, two Euro-Dollar Business Days prior to such date for Dollar
deposits (for delivery on such day) with a term equivalent to one month. If such
rate is not available at such time for any reason, then the “Interbank Offered
Rate” shall be the rate determined by the Agent to be the rate at which deposits
in Dollars for delivery on the Funding Date for such Base Rate Loan in same day
funds in the approximate amount of the Base Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at approximately 11:00 a.m. (London time) two
Euro-Dollar Business Days prior to such day.

“Interest Expense” means the consolidated interest expense (including the
amortization of debt discount and premium, the interest component under
Capitalized Leases and the implied interest component under synthetic leases,
tax retention operating leases, off-balance sheet loans or similar off-balance
sheet financing products) of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

“Interest Period” means, subject to the conditions set forth below:

(i)        with respect to each Euro-Dollar Rate Loan, the period commencing on
the Funding Date specified in the related Notice of Borrowing or Notice of
Conversion/Continuation and ending (subject to availability to all Lenders) one,
two, three or six months thereafter, as the Borrower may elect, as applicable;
and

(ii)       with respect to any Bid Loan, the period commencing on the Funding
Date specified in the related Bid Loan Quote Request and ending on any Business
Day not less than seven and not more than 30 days thereafter, as the Borrower
may request as provided in Section 2.2(b)(i).

Notwithstanding the foregoing: (a) if a Euro-Dollar Rate Loan is continued, the
Interest Period applicable to the continued Euro-Dollar Rate Loan shall commence
on the day on which the Interest Period applicable to such Euro-Dollar Rate Loan
ends; (b) any Interest Period applicable to a Euro-Dollar Rate Loan (1) that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day, unless such succeeding Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day or (2) that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month; and (c) no Interest Period shall end after
the Maturity Date.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as

 

11



--------------------------------------------------------------------------------

may be in effect at the time of issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Commitment
Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Commitment” means, as to each Initial L/C Issuer, its obligation to issue
Letters of Credit to the Borrower pursuant to Section 2.19 in an aggregate
principal amount at any one time outstanding not to exceed 50% of the Letter of
Credit Sublimit (which, as of the Closing Date, would be $50,000,000), as such
amount may be adjusted from time to time in accordance with this Agreement.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means with respect to a particular Letter of Credit, (a) each
Initial L/C Issuer in its capacity as issuer of such Letter of Credit, (b) such
other Lender selected by the Borrower (upon notice to the Agent) from time to
time to issue such Letter of Credit (provided that no Lender shall be required
to become an L/C Issuer pursuant to this subclause (b) without such Lender’s
consent), or any successor issuer of Letters of Credit hereunder or (c) any
Lender selected by the Borrower (with the consent of the Agent) to replace a
Lender who is a Defaulting Lender at the time of such Lender’s appointment as an
L/C Issuer (provided that no Lender shall be required to become an L/C Issuer
pursuant to this subclause (c) without such Lender’s consent), or any successor
issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lead Arranger” means each of MLPF&S and Wells Fargo Securities, LLC, in their
capacity as joint lead arrangers and co-book managers

“Lender” means each of those banks and other financial institutions identified
as such on the signature pages hereto and such other institutions that may
become Lenders pursuant to Section 9.6(b) or Section 2.18 and, as the context
requires, the Swing Line Lender and/or each L/C Issuer.

“Lender Party” means each of the Lenders, the Agent and the Syndication Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft and any other
required documents.

 

12



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.19(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Revolving Committed Amount and (b) $100,000,000. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Committed Amount.

“Leverage Ratio” is defined in Section 6.3.

“Lien” means any lien, mortgage, pledge, security interest, charge, or
encumbrance of any kind (including any conditional sale or other title retention
agreement or any lease in the nature thereof) and any agreement to give any
lien, mortgage, pledge, security interest, charge, or other encumbrance of any
kind.

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to Section 2.21 and any other agreement, instrument or other writing
executed or delivered by the Borrower in connection herewith, and all
amendments, exhibits and schedules to any of the foregoing.

“Margin Regulations” means Regulations T, U and X of the Federal Reserve Board,
as amended from time to time, or any successor regulations.

“Margin Stock” means “margin stock” as defined in the Margin Regulations.

“Material Adverse Effect” or “Material Adverse Change” means (i) a material
adverse effect on or (ii) a material adverse change in, as the case may be, any
one or more of the following: (A) the business, assets, liabilities, results of
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or (B) the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party or (C) the actual
material rights and remedies of any Lender Party under any Loan Document.

“Material Contractual Obligation” means a Contractual Obligation, the violation
of which could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means June 23, 2016.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated or any
successor thereto, in its capacity as joint lead arranger and co-book manager.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or assignee of
the business of such company in the business of rating debt.

 

13



--------------------------------------------------------------------------------

“Mortgages” means mortgages, deeds of trust or deeds to secure debt that purport
to grant to a Person a security interest in the fee interests and/or leasehold
interests of the Borrower or any Subsidiary in any real property.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA.

“Net Income” means, for any period with respect to the Borrower and its
consolidated Subsidiaries, net income (or net loss), excluding the effect of
extraordinary or other non-recurring gains and losses, as determined in
accordance with GAAP.

“Note” means a Revolving Loan Note, Bid Loan Note or Swing Line Note.

“Notice of Borrowing” is defined in Section 2.1(c)(i).

“Notice of Conversion/Continuation” is defined in Section 2.4(b)(ii).

“Notice of Responsible Officers” is defined in Section 2.1(c)(iii).

“Obligations” means all present and future obligations and liabilities of the
Borrower of every type and description arising under or in connection with the
Loan Documents due or to become due to the Lender Parties or any Person entitled
to indemnification under the Loan Documents, or any of their respective
successors, transferees or assigns, whether for principal, interest, Fees,
expenses, indemnities or other amounts (including attorneys’ fees and expenses)
and whether due or not due, direct or indirect, joint and/or several, absolute
or contingent, voluntary, or involuntary, liquidated or unliquidated, determined
or undetermined, and whether now or hereafter existing, renewed or restructured.

“Participant” is defined in Section 9.6(d).

“PBGC” means the Pension Benefit Guaranty Corporation, as defined in Title IV of
ERISA, or any successor.

“Permitted Liens” means, with respect to any asset, the Liens (if any) permitted
to exist on such asset in accordance with Section 6.1.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.

“Plan” means, at any time, any employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 430
of the Code and that is either (i) maintained by the Borrower or any member of a
Controlled Group for employees of the Borrower or such Controlled Group or was
formerly so maintained and in respect of which the Borrower or any member of the
Controlled Group could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated or (ii) maintained for employees of
the Borrower or any member of the Controlled Group and at least one Person other
than the Borrower and the members of the Controlled Group or was formerly so
maintained and in respect of which the Borrower or any member of the Controlled
Group could have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

“Platform” is defined in Section 5.1.

 

14



--------------------------------------------------------------------------------

“Post-Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, (i) with respect to all Base Rate Loans and any other
amounts (other than then outstanding Euro-Dollar Rate Loans) owing hereunder not
paid when due, a rate per annum equal at all times to the rate otherwise
applicable to Base Rate Loans plus 2.00% per annum, and (ii) with respect to
each then outstanding Euro-Dollar Rate Loan, a rate per annum equal at all times
to the rate otherwise applicable to such Euro-Dollar Rate Loan plus 2.00% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin plus 2.00% per annum.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Recourse Agreement” means the Recourse Agreement, dated as of March 1, 2001,
between the Borrower and Nordstrom Credit, Inc., a Colorado corporation, for the
benefit of Nordstrom fsb, a federal savings bank, as amended from time to time.

“Regulation D” means Regulation D of the Federal Reserve Board, as amended from
time to time.

“Regulatory Change” means (i) the adoption or becoming effective after the date
hereof of any treaty, law, rule or regulation, (ii) any change in any such
treaty, law, rule or regulation (including Regulation D), or any change in the
administration or enforcement thereof, by any Governmental Authority, central
bank or other monetary authority charged with the interpretation or
administration thereof, in each case after the date hereof, or (iii) compliance
after the date hereof by any Lender Party (or its Applicable Lending Office or,
in the case of capital adequacy requirements, any holding company of any Lender
Party) with any interpretation, directive, request, order or decree (whether or
not having the force of law) of any such Governmental Authority, central bank or
other monetary authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Regulatory Change”, regardless of the date enacted, adopted
or issued.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Rent Expense” means the consolidated rent expense of the Borrower and its
Subsidiaries, as determined in accordance with GAAP.

“Required Lenders” means Lenders having more than 50% of the Revolving
Commitments or, if the Revolving Commitments have terminated, Lenders holding
more than 50% of the aggregate unpaid principal amount of the Loans. The
Revolving Commitments of, and the outstanding Loans held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders for as long as such Lender is a Defaulting Lender.

“Responsible Officer” is defined in Section 2.1(c)(iii).

 

15



--------------------------------------------------------------------------------

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of the Borrower or any Subsidiary now
or hereafter outstanding, except (a) a dividend or other distribution payable
solely in shares or equivalents of Capital Stock of the same class as the
Capital Stock on account of which the dividend or distribution is being paid or
made and (b) the issuance of equity interests upon the exercise of outstanding
warrants, options or other rights, or (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Capital Stock of the Borrower or any Subsidiary now or
hereafter outstanding.

“Revolving Commitment” means, with respect to each Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.1(a),
(b) purchase participations in L/C Obligations and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth for such Lender on
Schedule 1.1(c) or as set forth in the Assignment and Assumption or in any other
documentation described in Section 2.18 pursuant to which such Lender becomes a
party hereto, in each case, as modified or terminated from time to time pursuant
to the terms hereof.

“Revolving Commitment Percentage” means, for each Lender, the percentage
identified on Schedule 1.1(c) opposite such Lender’s name or as set forth in the
Assignment and Assumption or in any other documentation described in
Section 2.18 pursuant to which such Lender becomes a party hereto, in each case,
as such percentage may be modified in accordance with the terms hereof. The
Revolving Commitment Percentage shall be subject to adjustment as provided in
Section 2.22.

“Revolving Commitment Termination Date” is defined in Section 2.7(a).

“Revolving Committed Amount” means SIX HUNDRED MILLION DOLLARS ($600,000,000),
as such amount may be reduced in accordance with Section 2.7 or increased in
accordance with Section 2.18.

“Revolving Loan Note” means a Revolving Loan Note made by the Borrower, in
substantially in the form of Exhibit 2.5(a)(i), payable to the order of a
Lender, evidencing the obligation of the Borrower to repay the Revolving Loans
made by such Lender and includes any Revolving Loan Note issued in exchange or
substitution therefor.

“Revolving Loans” is defined in Section 2.1(a)(i).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor or assignee of the business of
such division in the business of rating debt.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

“Senior Officer” means, with respect to the Borrower, the president; the chief
financial officer; or the vice president and treasurer of the Borrower.

 

16



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (iii) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is about to engage,
(iv) the fair value of the assets of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person and (v) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the Voting Stock is at the time directly or indirectly owned by such
first Person. Unless otherwise indicated, “Subsidiary” refers to a Subsidiary of
the Borrower.

“Support Obligation” means (i) that certain letter from the Borrower to
Nordstrom fsb, a federal savings bank, dated as of June 17, 2004 affirming the
Borrower’s commitment to provide adequate funding to allow Nordstrom fsb to meet
its obligations, as amended by a letter dated June 2005, and as further amended
from time to time, (ii) that certain Savings Association Support Agreement dated
as of May 31, 2009 among the Borrower, Nordstrom Credit, Inc. and the Office of
Thrift Supervision, a Federal banking agency existing under the laws of the
United States of America, affirming the Borrower’s commitment to provide
adequate funding to allow Nordstrom fsb to meet its obligations, as amended from
time to time, (iii) any of the foregoing as they may be amended for use with new
or additional regulators, and/or (iv) such other similar type agreements or
other obligations required by any applicable regulators or by operation of law,
whether with or for the benefit of Nordstrom fsb or any successor, any
intermediate holding company created by Borrower or any Affiliate or Subsidiary
created in connection with Nordstrom fsb, Nordstrom Credit, Inc. or any
successor to either of them.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.20(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.20(b), which, if in writing, shall be substantially in the
form of Exhibit 2.20.

“Swing Line Note” means a Swing Line Note made by the Borrower, in substantially
in the form of Exhibit 2.5(a)(iii), payable to the order of the Swing Line
Lender, evidencing the obligation of the Borrower to repay the Swing Line Loans
made by the Swing Line Lender and includes any Swing Line Note issued in
exchange or substitution therefor.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Revolving Committed Amount. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Committed Amount.

“Syndication Agent” means Wells Fargo Bank, National Association, or any
successors thereto.

 

17



--------------------------------------------------------------------------------

“Taxes” means any income, stamp, excise, property and other taxes, charges,
fees, levies, duties, imposts, withholdings or other assessments, together with
any interest and penalties, additions to tax and additional amounts imposed by
any federal, state, local or foreign taxing authority upon any Person.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or
Euro-Dollar Rate Loan.

“Unreimbursed Amount” has the meaning specified in Section 2.19(c)(i).

“Voting Stock” means Capital Stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right to
so vote has been suspended by the happening of such a contingency.

“Wholly-Owned” means, with respect to any Subsidiary, that all the Capital Stock
(except for directors’ qualifying shares) of such Subsidiary are directly or
indirectly owned by the Borrower.

Section 1.2.      Related Matters.

(a)        Construction.  Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, the singular includes
the plural, the part includes the whole, “including” is not limiting, and “or”
has the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “hereto,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole (including the Preamble, the Recitals, the
Schedules and the Exhibits) and not to any particular provision of this
Agreement. References in this Agreement to “Articles,” “Sections,”
“Subsections,” “Exhibits,” “Schedules,” “Recitals” and “Preambles” are to this
Agreement unless otherwise specified. References in this Agreement to any
agreement, other document or law “as amended” or “as amended from time to time,”
or to amendments of any document or law, shall include any amendments,
supplements, replacements, renewals, waivers or other modifications. References
in this Agreement to any law (or any part thereof) include any rules and
regulations promulgated thereunder (or with respect to such part) by the
relevant Governmental Authority, as amended from time to time.

(b)        Determinations.  Any determination or calculation contemplated by
this Agreement that is made by any Lender Party in good faith and reasonably
shall be final and conclusive and binding upon the Borrower and, in the case of
determinations by the Agent, also the other Lender Parties, in the absence of
manifest error. All consents and other actions of any Lender Party contemplated
by this Agreement may be given, taken, withheld or not taken in such Lender
Party’s discretion (whether or not so expressed), except as otherwise expressly
provided herein.

(c)        Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared on a consolidated basis in accordance
with GAAP. In the event that any “Accounting Change” (as defined below) shall
occur and such change results in a material change in the resulting financial
covenants, standards or terms in this Agreement, then the Borrower and the
Lender Parties agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as they
would be if such Accounting Changes had not been made. Until such time as such
an amendment shall

 

18



--------------------------------------------------------------------------------

have been executed and delivered by the Borrower, the Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC or any regulator of
financial institutions or financial institution holding companies.

(d)        Governing Law and Submission to Jurisdiction.

(i)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS (OTHER THAN THE RULES REGARDING CONFLICTS OF LAWS) OF THE STATE
OF NEW YORK.

(ii)       THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER IN THE COURTS OF THE STATE OF WASHINGTON.

(e)        Headings.  The Article and Section headings used in this Agreement
are for convenience of reference only and shall not affect the construction
hereof.

(f)        Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable under Applicable Law in any jurisdiction, such
provision shall be ineffective only to the extent of such invalidity, illegality
or unenforceability, which shall not affect any other provisions hereof or the
validity, legality or enforceability of such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 1.2(f),
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by the Bankruptcy Code or any
similar Applicable Law, as determined in good faith by the Agent, the L/C Issuer
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

(g)        Time.  All references to time herein shall be references to Pacific
Standard Time or Pacific Daylight Time, as the case may be, unless specified
otherwise.

 

19



--------------------------------------------------------------------------------

Section 1.3.      Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE 2

AMOUNTS AND TERMS OF THE CREDIT FACILITIES

Section 2.1.      Revolving Loans.

(a)        General Terms.

(i)        Each Lender severally agrees, upon the terms and subject to the
conditions set forth in this Agreement, at any time from and after the Closing
Date until the Business Day next preceding the Revolving Commitment Termination
Date, to make revolving loans (each a “Revolving Loan”) to the Borrower;
provided that (A) the sum of all Revolving Loans outstanding plus all Bid Loans
outstanding plus all L/C Obligations outstanding plus all Swing Line Loans
outstanding shall not exceed the Revolving Committed Amount and (B) with respect
to each individual Lender, such Lender’s pro rata share of outstanding Revolving
Loans plus such Lender’s pro rata share of outstanding L/C Obligations plus such
Lender’s pro rata share of outstanding Swing Line Loans shall not exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.

(ii)       Revolving Loans may be voluntarily prepaid pursuant to Section 2.8(c)
and, subject to the provisions of this Agreement, any amounts so prepaid or
otherwise repaid in accordance with their terms may be re-borrowed, up to the
amount available under this Section 2.1 at the time of such reborrowing.

(b)        Type of Loans and Amounts.

(i)        Loans made under this Section 2.1 may be Base Rate Loans or
Euro-Dollar Rate Loans, subject, however, to Sections 2.4(c) and 2.12.

(ii)       Except as provided in Sections 2.19(c) and 2.20(c), each Borrowing of
Revolving Loans shall be in a minimum aggregate amount of $1,000,000 and
integral multiples of $100,000 in excess thereof, in the case of a Borrowing of
Base Rate Loans, or a minimum aggregate amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof, in the case of a Borrowing of
Euro-Dollar Rate Loans.

(c)        Notice of Borrowing.

(i)        When the Borrower desires to borrow Revolving Loans pursuant to this
Section 2.1, it shall provide telephonic notice to the Agent followed promptly
by a written Notice of Borrowing substantially in the form of Exhibit 2.1(c),
duly completed and executed by a

 

20



--------------------------------------------------------------------------------

Responsible Officer (a “Notice of Borrowing”), (A) no later than 10:00 a.m. on
the proposed Funding Date, in the case of a Borrowing of Base Rate Loans, or
(B) no later than 10:00 a.m. at least three Euro-Dollar Business Days before the
proposed Funding Date, in the case of a Borrowing of Euro-Dollar Rate Loans.

(ii)       No Lender Party shall incur any liability to the Borrower or the
other Lender Parties in acting upon any telephonic notice that such Lender Party
believes to have been given by a Responsible Officer or for otherwise acting in
good faith under this Section 2.1 and in making any Loan in accordance with this
Agreement pursuant to any telephonic notice and, upon funding of Revolving Loans
by any Lender in accordance with this Agreement pursuant to any such telephonic
notice, the Borrower shall have effected Revolving Loans hereunder.

(iii)      The Borrower shall notify the Agent of the names of its officers and
employees authorized to request and take other actions with respect to Loans and
Letters of Credit on behalf of the Borrower (each a “Responsible Officer”) by
providing the Agent with a Notice of Responsible Officers substantially in the
form of Exhibit 2.1(c)(iii), duly completed and executed by a Senior Officer (a
“Notice of Responsible Officers”). The Agent shall be entitled to rely
conclusively on a Responsible Officer’s authority to request and take other
actions with respect to Loans and Letters of Credit on behalf of the Borrower
until the Agent receives a new Notice of Responsible Officers that no longer
designates such Person as a Responsible Officer.

(iv)      Any Notice of Borrowing (or telephonic notice) delivered pursuant to
this Section 2.1 shall be irrevocable and, subject to Section 2.12(a), the
Borrower shall be bound to make a Borrowing in accordance therewith.

(v)       The Agent shall promptly notify each Lender of the contents of any
Notice of Borrowing (or telephonic notice) received by it, and such Lender’s pro
rata portion of the Borrowing requested. Prior to 11:00 a.m. on the date
specified in such notice as the Funding Date, each Lender, subject to the terms
and conditions hereof, shall make its pro rata portion of the Borrowing
available, in Dollars and in immediately available funds, to the Agent at the
Agent’s Account.

(d)        Funding. Not later than 1:00 p.m. on the applicable Funding Date or
such later time as may be agreed to by the Borrower and the Agent, and subject
to and upon satisfaction of the applicable conditions set forth in Article 3 as
determined by the Agent, the Agent shall, upon receipt of the proceeds of the
requested Loans, make such proceeds available to the Borrower in Dollars in
immediately available funds in the Borrower Account; provided, however, that if,
on the date of a Borrowing of Revolving Loans, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the Borrower as provided above.

(e)        Several Obligations; Funding by Lenders; Presumption by Agent. The
obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swing Line Lenders and to make payments
pursuant to Section 9.2(b) are several and not joint. The failure of any Lender
to make any Revolving Loan, to fund any such participation or to make any
payment under Section 9.2(b) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Revolving Loan, to purchase its participation or to make its payment under
Section 9.2(b). Unless the Agent shall have received notice from a Lender prior
to the proposed date of any borrowing of Euro-Dollar Rate Loans (or, in the case
of any borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
borrowing) that such Lender will not make available to the Agent such Lender’s
share of

 

21



--------------------------------------------------------------------------------

such Revolving Loan, the Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.1(c) (or, in the case of a
borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.1(c)) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
borrowing available to the Agent, then the applicable Lender agrees to pay to
the Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Agent at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation. If
such Lender has not paid such amount to the Agent within two Business Days
following the Agent’s demand therefor, then the Borrower agrees to pay to the
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Agent at the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Revolving Loan to the Agent, then the amount so paid shall
constitute such Lender’s Revolving Loan included in such Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Agent. A
notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

Section 2.2.      Bid Loans.

(a)        General Terms. At any time prior to the Business Day immediately
preceding the Revolving Commitment Termination Date, the Borrower may request
the Lenders to make offers to make bid loans to the Borrower (each a “Bid
Loan”); provided that (i) the sum of all Bid Loans outstanding plus all
Revolving Loans outstanding shall not exceed the Revolving Committed Amount;
(ii) the aggregate amount of Bid Loans requested for any Funding Date and with
the same Interest Period (each a “Bid Loan Borrowing”) shall be at least
$2,000,000 and in integral multiples of $1,000,000 in excess thereof; and
(iii) all Interest Periods applicable to Bid Loans shall be subject to
Section 2.4(c). The Lenders may, but shall have no obligation to, make such
offers, and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section 2.2.

(b)        Bid Loan Procedures.

(i)        When the Borrower wishes to request offers to make Bid Loans, it
shall provide telephonic notice to the Agent (which shall promptly notify the
Lenders) followed promptly by written notice substantially in the form of
Exhibit 2.2(b)(i), duly completed and executed by a Responsible Officer (a “Bid
Loan Quote Request”), so as to be received no later than 10:00 a.m. on the
second Business Day before the proposed Funding Date (or such other time and
date as the Borrower and the Agent, with the consent of the Required Lenders,
may agree). Subject to Section 2.4(c), the Borrower may request offers for up to
three different Bid Loan Borrowings in a single Bid Loan Quote Request, in which
case such Bid Loan Quote Request shall be deemed a separate Bid Loan Quote
Request for each such Borrowing. Except as otherwise provided in this
Section 2.2, no Bid Loan Quote Request shall be given within five Business Days
(or such other number of days as the Borrower and the Agent, with the consent of
the Required Lenders, may agree) of any other Bid Loan Quote Request.

 

22



--------------------------------------------------------------------------------

(ii)       Each Lender may, but shall not be obligated to, in response to any
Bid Loan Quote Request submit one or more written quotes substantially in the
form of Exhibit 2.2(b)(ii), duly completed (each a “Bid Loan Quote”), each
containing an offer to make a Bid Loan for the Interest Period requested and
setting forth the Absolute Rate to be applicable to the Bid Loan; provided that
(A) a Lender may make a single submission containing one or more Bid Loan Quotes
in response to several Bid Loan Quote Requests given at the same time; and
(B) the principal amount of the Bid Loan for which each such offer is being made
shall be at least $2,000,000 and multiples of $l,000,000 in excess thereof;
provided that the aggregate principal amount of all Bid Loans for which a Lender
submits Bid Loan Quotes (1) may be greater or less than the Revolving Commitment
of such Lender but (2) may not exceed the principal amount of the Bid Loan
Borrowing for which offers were requested. Each Bid Loan Quote by a Lender other
than the Agent must be submitted to the Agent by fax not later than 8:00 a.m. on
the Funding Date (or such other time and date as the Borrower and the Agent,
with the consent of the Required Lenders, may agree); provided that any Bid Loan
Quote may be submitted by the Agent, in its capacity as a Lender, only if the
Agent notifies the Borrower of the terms of the offer contained therein not
later than 7:45 a.m. on the Funding Date. Subject to Sections 3 and 7.2, any Bid
Loan Quote so made shall be irrevocable except with the consent of the Agent
given on the instructions of the Borrower. Unless otherwise agreed by the Agent
and the Borrower, no Bid Loan Quote shall contain qualifying, conditional or
similar language or propose terms other than or in addition to those set forth
in the applicable Bid Loan Quote Request and, in particular, no Bid Loan Quote
may be conditioned upon acceptance by the Borrower of all (or some specified
minimum) of the principal amount of the Bid Loan for which such Bid Loan Quote
is being made.

(iii)      The Agent shall, as promptly as practicable after any Bid Loan Quote
is submitted (but in any event not later than 8:30 a.m. on the Funding Date, or
7:45 a.m. on the Funding Date with respect to any Bid Loan Quote submitted by
the Agent, in its capacity as a Lender), notify the Borrower of the terms (A) of
any Bid Loan Quote submitted by a Lender that is in accordance with
Section 2.2(b)(ii) and (B) of any Bid Loan Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Loan Quote submitted by such Lender
with respect to the same Bid Loan Quote Request. Any subsequent Bid Loan Quote
shall be disregarded by the Agent unless the subsequent Bid Loan Quote is
submitted solely to correct a manifest error in a former Bid Loan Quote. The
Agent’s notice to the Borrower shall specify (1) the aggregate principal amount
of the Bid Loan Borrowing for which offers have been received and (2) (A) the
respective principal amounts and (B) the rates of interest (which shall be
expressed as an absolute number and not in terms of a specified margin over the
quoting Lender’s cost of funds) (the “Absolute Rate”) so offered by each Lender
(identifying the Lender that made each such Bid Loan Quote).

(iv)      Not later than 9:00 a.m. on the Funding Date (or such other time and
date as the Borrower and the Agent, with the consent of each Lender that has
submitted a Bid Loan Quote may agree), the Borrower shall notify the Agent of
its acceptance or nonacceptance of the offers so notified to it pursuant to
Section 2.2(b)(iii) (and the failure of the Borrower to give such notice by such
time shall constitute nonacceptance), and the Agent shall promptly notify each
affected Lender. In the case of acceptance, such notice shall specify the
aggregate principal amount of offers for each Interest Period that are accepted.
The Borrower may accept any Bid Loan Quote in whole or in part; provided that
(A) any Bid Loan Quote accepted in part shall be at least $1,000,000 and
multiples of $1,000,000 in excess thereof; (B) the aggregate principal amount of
each Bid Loan

 

23



--------------------------------------------------------------------------------

Borrowing may not exceed the applicable amount set forth in the related Bid Loan
Quote Request; (C) the aggregate principal amount of each Bid Loan Borrowing
shall be at least $2,000,000 and multiples of $1,000,000 and shall not cause the
limits specified in Section 2.2(a) to be violated; (D) acceptance of offers may
be made only in ascending order of Absolute Rates, beginning with the lowest
rate so offered; and (E) the Borrower may not accept any offer where the Agent
has advised the Borrower that such offer fails to comply with Section 2.2(b)(ii)
or otherwise fails to comply with the requirements of this Agreement (including
Section 2.2(a)). If offers are made by two or more Lenders with the same
Absolute Rates for a greater aggregate principal amount than the amount in
respect of which offers are accepted for the related Interest Period, the
principal amount of Bid Loans in respect of which such offers are accepted shall
be allocated by the Borrower among such Lenders as nearly as possible (in
amounts of at least $1,000,000 and multiples of $500,000 in excess thereof) in
proportion to the aggregate principal amount of such offers. Determinations by
the Borrower of the amounts of Bid Loans shall be conclusive in the absence of
manifest error. Notwithstanding anything else contained herein, the Borrower
shall have no obligation to accept any Bid Loan Quote by a Defaulting Lender.

(v)        Subject to the terms set forth in this Agreement, any Lender whose
offer to make any Bid Loan has been accepted shall, prior to 10:00 a.m. on the
date specified for the making of such Loan, make the amount of such Loan
available to the Agent at the Agent’s Account in immediately available funds,
for the account of the Borrower. The amount so received by the Agent shall,
subject to the terms and conditions of this Agreement, be made available to the
Borrower on or before 11:00 a.m. on such date by depositing the same, in
immediately available funds, in the Borrower Account.

Section 2.3.      Use of Proceeds.

The proceeds of the Loans shall be used by the Borrower only for working
capital, capital expenditures and other lawful general corporate purposes of the
Borrower and its Subsidiaries, including (a) loans made by the Borrower to its
Subsidiaries and (b) the payment of commercial paper. No part of the proceeds of
the Loans shall be used directly or indirectly for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock or
maintaining or extending credit to others for such purpose or for any other
purpose that otherwise violates the Margin Regulations. Notwithstanding the
foregoing, the proceeds of the Loans shall not be used to finance any
acquisition of all or substantially all of the Capital Stock of another Person
unless the board of directors (or other comparable governing body) of such
Person has duly approved such acquisition.

Section 2.4.      Interest; Interest Periods; Conversion/Continuation.

(a)        Interest Rate and Payment.

(i)        Each Loan shall bear interest on the unpaid principal amount thereof,
from and including the date of the making of such Loan to and excluding the due
date or the date of any repayment thereof, at the following rates per annum:
(A) for so long as and to the extent that such Loan is a Base Rate Loan, at the
Base Rate plus the Applicable Margin; (B) for so long as and to the extent that
such Loan is a Euro-Dollar Rate Loan, at the Euro-Dollar Rate for each Interest
Period applicable thereto plus the Applicable Margin; (C) if such Loan is a Bid
Loan, at the Absolute Rate quoted by the Lender making such Bid Loan pursuant to
Section 2.2(b)(ii) and (D) if such Loan is a Swing Line Loan, at the Base Rate
plus the Applicable Margin for Base Rate Loans.

 

24



--------------------------------------------------------------------------------

(ii)       Notwithstanding the foregoing provisions of this Section 2.4(a),
(A) during the existence of an Event of Default pursuant to Section 7.1(a)(i),
such overdue principal shall bear interest at a rate per annum equal to the
Post-Default Rate, without notice or demand of any kind and (B) during the
existence of any Event of Default (other than pursuant to Section 7.1(a)(i)),
any principal, overdue interest or other amount payable under this Agreement and
the other Loan Documents shall, at the request of the Required Lenders, bear
interest at a rate per annum equal to the Post-Default Rate.

(iii)      Accrued interest shall be payable in arrears (A) in the case of a
Base Rate Loan (including a Swing Line Loan), on the last Business Day of each
month; (B) in the case of a Euro-Dollar Rate Loan, on the last day of each
Interest Period applicable thereto; provided that if the Interest Period
applicable to a Euro-Dollar Rate Loan is longer than three months, interest also
shall be payable on the last day of the third month of such Interest Period;
(C) in the case of a Bid Loan, on the last day of the Interest Period applicable
thereto; and (D) in the case of any Loan, when the Loan shall become due,
whether by reason of maturity, mandatory prepayment, acceleration or otherwise.
The Agent shall provide a billing to the Borrower setting forth the amount of
interest payable in sufficient time for the Borrower to make timely payments of
the correct amount without incurring any penalty or interest at the Post-Default
Rate.

(b)        Conversion or Continuation of Revolving Loans.

(i)        Subject to this Section 2.4(b) and Sections 2.4(c) and 2.14, the
Borrower shall have the option (A) at any time, to convert all or any part of
its outstanding Base Rate Loans to Euro-Dollar Rate Loans, and (B) on the last
day of the Interest Period applicable thereto, to (1) convert all or any part of
its outstanding Euro-Dollar Rate Loans to Base Rate Loans, or (2) to continue
all or any part of its Euro-Dollar Rate Loans as Loans of the same Type;
provided that, in the case of clause (A) or (B) (2), there does not exist a
Default or an Event of Default at such time. If a Default or an Event of Default
shall exist upon the expiration of the Interest Period applicable to any
Euro-Dollar Rate Loan, such Euro-Dollar Rate Loan automatically shall be
converted into a Base Rate Loan. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted from one Type of Loan to another.

(ii)       If the Borrower elects to convert or continue a Revolving Loan under
this Section 2.4(b), it shall provide telephonic notice to the Agent (which
shall promptly notify the Lenders) followed promptly by a written Notice of
Conversion/Continuation substantially in the form of Exhibit 2.4(b)(ii), duly
completed and executed by a Responsible Officer (a “Notice of
Continuation/Conversion”) (A) not later than 10:00 a.m. at least three
Euro-Dollar Business Days before the proposed conversion or continuation date,
if the Borrower proposes to convert into, or to continue, a Euro-Dollar Rate
Loan, and (B) otherwise not later than 10:00 a.m. on the Business Day next
preceding the proposed conversion or continuation date.

(iii)      No Lender Party shall incur any liability to the Borrower or any
other Lender Party in acting upon any telephonic notice that such Lender Party
believes to have been given by a Responsible Officer or for otherwise acting in
good faith under this Section 2.4(b) in converting or continuing any Loan (or a
part thereof) pursuant to any telephonic notice.

 

25



--------------------------------------------------------------------------------

(iv)      Any Notice of Conversion/Continuation (or telephonic notice) shall be
irrevocable and the Borrower shall be bound to convert or continue in accordance
therewith. If any request for the conversion or continuation of a Loan is not
made in accordance with this Section 2.4(b), or if no notice is so given with
respect to a Euro-Dollar Rate Loan as to which the Interest Period expires, then
such Euro-Dollar Rate Loan automatically shall be converted into a Base Rate
Loan.

(v)       Bid Loans may not be continued or converted but instead must be repaid
in full at the end of the applicable Interest Period.

(c)        Interest Periods and Minimum Amounts. Notwithstanding anything herein
to the contrary, (i) all Interest Periods applicable to Euro-Dollar Rate Loans
and Bid Loans shall comply with the definition of “Interest Period,” and
(ii) there may be no more than ten different Interest Periods for all
Euro-Dollar Rate Loans and Bid Loans outstanding at any one time. For purposes
of the foregoing clause (ii), Interest Periods applicable to Loans of different
Types shall constitute different Interest Periods even if they are coterminous.

(d)        Computations. Interest on each Loan and all Fees and other amounts
payable hereunder or under the other Loan Documents shall be computed on the
basis of a 360-day year or, in the case of interest on Base Rate Loans
(including Base Rate Loans determined by reference to the Euro-Dollar Rate), a
365 or 366-day year, as the case may be, for the actual number of days elapsed
including the first day but excluding the last day on which such Loan is
outstanding (it being understood and agreed that if a Loan is borrowed and
repaid on the same day, one day’s interest shall be payable with respect to such
Loan). Any change in the interest rate on any Loan or other amount resulting
from a change in the rate applicable thereto (or any component thereof,
including the Applicable Margin) pursuant to the terms hereof shall become
effective as of the opening of business on the day on which such change in the
applicable rate (or component) shall become effective. Each determination of an
interest rate by the Agent pursuant to any provision of this Agreement shall be
conclusive and binding on all parties for all purposes, in the absence of
manifest error.

(e)        Maximum Lawful Rate of Interest. The rate of interest payable on any
Loan or other amount shall in no event exceed the maximum rate of non-usurious
interest permissible under Applicable Law. If the rate of interest payable on
any Loan or other amount is ever reduced as a result of this Section 2.4(e) and
at any time thereafter the maximum rate permitted by Applicable Law shall exceed
the rate of interest provided for in this Agreement, then the rate provided for
in this Agreement shall be increased to the maximum rate provided by Applicable
Law for such period as is required so that the total amount of interest received
by the Lenders is that which would have been received by the Lenders but for the
operation of the first sentence of this Section 2.4(e).

Section 2.5.      Notes, Etc.

(a)        Loans Evidenced by Notes. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Agent in the ordinary course of business. The accounts or records maintained
by the Agent and each Lender shall be conclusive absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such

 

26



--------------------------------------------------------------------------------

matters, the accounts and records of the Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Agent, the
Borrower shall execute and deliver to such Lender (through the Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case or
Revolving Loans, be a Revolving Loan Note, (ii) in the case of the Bid Loans, be
a Bid Loan Note and (iii) in the case of Swing Line Loans, be a Swing Line Note.
Each Note shall, by its terms, mature in accordance with the provisions of this
Agreement applicable to the relevant Loans.

(b)        Notation of Amounts and Maturities, Etc. Each Lender is hereby
irrevocably authorized to record on the schedule attached to its Notes (or a
continuation thereof) the information contemplated by such schedule. The failure
to record, or any error in recording, any such information shall not, however,
affect the obligations of the Borrower hereunder or under any Note to repay the
principal amount of the Loans evidenced thereby, together with all interest
accrued thereon. All such notations shall constitute conclusive evidence of the
accuracy of the information so recorded, in the absence of manifest error.

(c)        Participations in Letters of Credit and Swing Line Loans. In addition
to the accounts and records referred to in subsection (b), each Lender and the
Agent shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.

Notwithstanding any provision to the contrary contained herein, in the event of
any conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

Section 2.6.      Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.19:

(a)        Facility Fee. The Borrower shall pay to the Agent, for the pro rata
benefit of the Lenders, a per annum facility fee (the “Facility Fee”) equal to
the Applicable Margin for the Facility Fee, in effect from time to time, based
upon the then Revolving Committed Amount, whether or not used, for each day from
and after the Closing Date until the Revolving Commitment Termination Date,
subject to adjustment as provided in Section 2.22. The Facility Fee shall be
payable quarterly in arrears on the last day of each calendar quarter and on the
Revolving Commitment Termination Date. The Agent shall provide a billing to the
Borrower setting forth the amount of the Facility Fee payable in sufficient time
for the Borrower to make timely payments of the correct amount without incurring
any penalty or interest at the Post-Default Rate.

(b)        Other Fees. On the Closing Date and from time to time thereafter as
specified in the Agent Fee Letter, the Borrower shall pay to the Agent the fees
specified in the Agent Fee Letter.

(c)        Fees Non-Refundable. All Fees shall be fully earned when payable
hereunder or under the Agent Fee Letter and shall be non-refundable.

 

27



--------------------------------------------------------------------------------

Section 2.7.      Termination and Reduction of Revolving Commitments.

(a)        Automatic Termination. Each Lender’s Revolving Commitment shall
terminate without further action on the part of such Lender on the earlier to
occur of (i) the Maturity Date, and (ii) the date of complete (but not partial)
termination of the Revolving Commitments pursuant to Section 2.7(b) or
Section 7.2 (such earlier date being referred to herein as the “Revolving
Commitment Termination Date”).

(b)        Voluntary Reductions. Upon not less than five Business Days’ prior
written notice to the Agent, the Borrower shall have the right, at any time or
from time to time after the Closing Date, to terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Committed Amount to an
amount not less than the then aggregate principal amount of all outstanding
Loans; provided, that if, after giving effect to any reduction of the Revolving
Committed Amount, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Committed Amount, such sublimit shall be
automatically reduced by the amount of such excess. Any such termination or
partial reduction shall be effective on the date specified in the Borrower’s
notice, and any such partial reduction shall be in a minimum amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof.

(c)        Change of Control. If a Change of Control shall occur (a) the
Borrower will, within ten days after the occurrence thereof, give the Agent
notice thereof and shall describe in reasonable detail the facts and
circumstances giving rise thereto and (b) each Lender may, by three Business
Days’ notice to the Borrower and the Agent given not later than 90 days after
receipt of such notice of Change of Control, terminate its Revolving Commitment,
which shall thereupon be terminated, and declare the Notes held by it (together
with accrued interest thereon) and any other amounts payable hereunder for its
account to be, and such Notes and such other amounts shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.

Section 2.8.      Repayments and Prepayments.

(a)        Repayment.

(i)        Revolving Loans. The unpaid principal amount of all Revolving Loans,
together with accrued but unpaid interest and all other sums owing thereunder
shall be due and payable in full on the Revolving Commitment Termination Date.

(ii)       Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Swing Line
Loan is made and (ii) the Revolving Commitment Termination Date.

(b)        Excess Revolving Loans. If at any time the aggregate principal amount
of all outstanding Loans plus all outstanding L/C Obligations exceeds the
Revolving Committed Amount, the Borrower shall, not later than the Business Day
after the Borrower learns or is notified of the excess, make mandatory
prepayments of the Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations as may be necessary so that, after such
prepayment, such excess is eliminated.

(c)        Optional Prepayments.

(i)        Subject to this Section 2.8(c), the Borrower may, at its option, at
any

 

28



--------------------------------------------------------------------------------

time or from time to time, prepay Revolving Loans in whole or in part, without
premium or penalty, provided that (A) any prepayment shall be in an aggregate
principal amount of at least $5,000,000 and in integral multiples of $1,000,000
in excess thereof (or, alternatively, the whole amount of Revolving Loans then
outstanding) and (B) any prepayment of a Euro-Dollar Rate Loan on a day other
than the last day of the Interest Period applicable thereto shall be made
together with the amounts payable pursuant to Section 2.14. Bid Loans may not be
voluntarily prepaid at any time.

(ii)        If the Borrower elects to prepay a Revolving Loan under this
Section 2.8(c), it shall deliver to the Agent a notice of optional prepayment
(A) with respect to a Base Rate Loan, not later than 10:00 a.m. on the proposed
repayment date or (B) with respect to a Euro-Dollar Rate Loan, not later than
10:00 a.m. at least three Business Days before the proposed prepayment date. Any
notice of optional prepayment shall be irrevocable, and the payment amount
specified in such notice shall be due and payable on the date specified in such
notice, together with interest accrued thereon to such date.

(iii)       The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Agent), at any time or from time to time, voluntarily prepay Swing Line
Loans in whole or in part without premium or penalty; provided that (i) such
notice must be received by the Swing Line Lender and the Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment. Any
notice of optional prepayment shall be irrevocable, and the payment amount
specified in such notice shall be due and payable on the date specified in such
notice, together with interest accrued thereon to such date.

(d)        Payments Set Aside. To the extent the Agent or any Lender receives
payment of any amount under the Loan Documents, whether by way of payment by the
Borrower, set-off or otherwise, which payment is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, other law or
equitable cause, in whole or in part, then, to the extent of such payment
received, the Obligations or part thereof intended to be satisfied thereby shall
be revived and continue in full force and effect.

Section 2.9.      Manner of Payment.

(a)        All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided, the Borrower shall make each payment
under the Loan Documents to the Agent, in Dollars and in immediately available
funds at the Agent’s Office, for the account of the Applicable Lending Offices
of the Lenders entitled to such payment, by depositing such payment in the
Agent’s Account not later than 11:00 a.m. on the due date thereof. Any payments
received after 11:00 a.m. on any Business Day shall be deemed received on the
next succeeding Business Day. Not later than 12:00 Noon on the day such payment
is made, the Agent shall deliver to each Lender, for the account of the Lender’s
Applicable Lending Office, in Dollars and in immediately available funds, such
Lender’s share of the payment so made. Delivery shall be made in accordance with
the written instructions satisfactory to the Agent from time to time given to
the Agent by each Lender.

 

29



--------------------------------------------------------------------------------

(b)        Unless the Agent shall have received notice from the Borrower prior
to the date on which any payment is due to the Agent for the account of the
Lenders hereunder that the Borrower will not make such payment, the Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

(c)        If the Agent shall fail to deliver to any other Lender Party its
share of any payment received from the Borrower as and when required by
Section 2.9(a), the Agent shall pay to such Lender its share of such payment
together with interest on such amount at the Federal Funds Rate, for each day
from the date such amount was required to be paid to such Lender until the date
the Agent pays such amount to such Lender.

(d)        Subject to Sections 2.10 and 7.3, all payments made by the Borrower
under the Loan Documents shall be applied to the Obligations as the Borrower may
direct; provided that if the Borrower does not provide any such direction to the
Agent, all amounts paid or received shall be applied, subject to Section 2.10,
as the Agent may reasonably deem appropriate.

(e)        Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, such payment shall instead by made on the
next succeeding Business Day (subject to accrual of interest and fees for the
period of extension), except that, in the case of Euro-Dollar Rate Loans, if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the preceding Business Day.

Section 2.10.    Pro Rata Treatment.

Except to the extent otherwise expressly provided herein,

(a)        Revolving Loans and participations in Swing Line Loans and L/C
Obligations shall be made by the Lenders pro rata according to their respective
Revolving Commitment Percentages.

(b)        Each reduction of the Revolving Committed Amount and each payment of
Revolving Loans, participations in Swing Line Loans and L/C Obligations,
interest on Revolving Loans and Facility Fees shall be applied pro rata among
the Lenders according to their respective Revolving Commitment Percentages.

(c)        Each payment by the Borrower of principal of Bid Loans made as part
of the same Borrowing shall be made and applied for the account of the Lenders
holding such Bid Loans pro rata according to the respective unpaid principal
amount of such Bid Loans owed to such Lenders and each payment by the Borrower
of interest on Bid Loans shall be made and applied for the account of the
Lenders holding such Bid Loans pro rata according to the respective accrued but
unpaid interest on the Bid Loans owed to such Lenders.

 

30



--------------------------------------------------------------------------------

Section 2.11    Sharing of Payments.

The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Loan, participations in L/C Obligations or in Swing Line Loans or any other
obligation owing to such Lender under this Agreement through the exercise of a
right of setoff, banker’s lien or counterclaim, or pursuant to a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro rata share of such payment as provided for in
this Agreement, such Lender shall promptly pay in cash or purchase from the
other Lenders a participation in such Loans, subparticipations in such L/C
Obligations and Swing Line Loans and other obligations in such amounts, and make
such other adjustments from time to time, as shall be equitable to the end that
all Lenders share such payment in accordance with their respective ratable
shares as provided for in this Agreement. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise restored.
Except as otherwise expressly provided in this Agreement, if any Lender or the
Agent shall fail to remit to any other Lender an amount payable by such Lender
or the Agent to such other Lender pursuant to this Agreement on the date when
such amount is due, such payments shall be made together with interest thereon
for each date from the date such amount is due until the date such amount is
paid to the Agent or such other Lender at a rate per annum equal to the Federal
Funds Rate. If under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this
Section 2.11 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 2.11 to share in the benefits of any recovery
on such secured claim.

Section 2.12.    Mandatory Suspension and Conversion of Euro-Dollar Rate Loans.

Each Lender’s obligation to make, continue or convert Loans into Euro-Dollar
Rate Loans shall be suspended, all outstanding Euro-Dollar Rate Loans shall be
converted into Base Rate Loans (other than Base Rate Loans as to which the
interest rate is based on the Euro-Dollar Rate) on the last day of the
respective Interest Periods applicable thereto (or, if earlier, in the case of
Section 2.12(b), on the last day that such Lender can lawfully continue to
maintain Euro-Dollar Rate Loans) and all pending requests for the making or
continuation of, or conversion into, Euro-Dollar Rate Loans shall be considered
requests for the making or conversion into Base Rate Loans (other than Base Rate
Loans as to which the interest rate is based on the Euro-Dollar Rate) (or, in
the case of requests for conversion, disregarded) on the same Funding Date or
the end of the currently applicable Interest Period, as applicable, if:

(a)        on or prior to the determination of the interest rate for a
Euro-Dollar Rate Loan for any Interest Period, the Agent determines that for any
reason appropriate quotations (as referenced in the definition of “Interbank
Offered Rate” appearing in Section 1.1) are not available to the Agent in the
relevant interbank market for purposes of determining the Euro-Dollar Rate, or a
Lender advises the Agent (which shall thereupon notify the Borrower and the
other Lenders) that such rate would not accurately reflect the cost to such
Lender of making, continuing, or converting a Loan into, a Euro-Dollar Rate Loan
for such Interest Period; or

(b)        after the date hereof, a Lender notifies the Agent (which shall
thereupon notify the Borrower and the other Lenders) of its determination that
any Regulatory Change makes it unlawful or impossible for such Lender or its
Euro-Dollar Lending Office to make or maintain

 

31



--------------------------------------------------------------------------------

any Euro-Dollar Rate Loan or any Base Rate Loan as to which the interest rate is
based on the Euro-Dollar Rate, or to comply with its obligations hereunder in
respect thereof; provided, however, that if the Euro-Dollar Lending Office of
any affected Lender is other than the affected Lender’s main office, before
giving such notice, such affected Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not be otherwise materially
disadvantageous to such Lender.

Section 2.13.    Regulatory Changes.

(a)        Increased Costs.  If, on or after the date hereof, any Regulatory
Change shall impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance or similar requirement (other than any such
requirement with respect to any Euro-Dollar Rate Loan to the extent included in
the Euro-Dollar Reserve Requirement), against, or any fees or charges in respect
of, assets held by, deposits with or other liabilities for the account of,
commitments of, advances or Loans or Letters of Credit by, any Lender Party (or
its Applicable Lending Office) or shall impose on any Lender Party (or its
Applicable Lending Office) or on the relevant interbank market any other
condition affecting any Euro-Dollar Rate Loan, or any obligation to make
Euro-Dollar Rate Loans, and the effect of the foregoing is (i) to increase the
cost to such Lender Party (or its Applicable Lending Office) of making, issuing,
renewing or maintaining any Euro-Dollar Rate Loan or its Revolving Commitment in
respect thereof or any Letter of Credit or participation therein or (ii) to
reduce the amount of any sum received or receivable by such Lender Party (or its
Applicable Lending Office) hereunder or under any other Loan Document with
respect thereto, then, the Borrower shall from time to time pay to such Lender
Party, within 15 days after request by such Lender Party, such additional
amounts as are necessary, in such Lender Party’s reasonable determination, to
compensate such Lender Party for such increased cost or reduction; provided,
however, that if the Euro-Dollar Lending Office of any affected Lender is other
than the affected Lender’s main office, before giving such notice, such affected
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Euro-Dollar Lending
Office if such designation will avoid the need for giving such notice and will
not be otherwise materially disadvantageous to such Lender.

(b)        Capital Costs.  If a Regulatory Change after the date hereof
regarding capital adequacy (including the adoption or becoming effective of any
treaty, law, rule, regulation or guideline adopted pursuant to or arising out of
the July 1988 report of the Basle Committee on Banking Regulations and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards”) has or would have the effect of reducing the rate of
return on the capital of or maintained by any Lender or any company controlling
such Lender as a consequence of such Lender’s Loans, participations in Letters
of Credit or obligations hereunder and other commitments of this type to a level
below that which such Lender or company could have achieved but for such
Regulatory Change (taking into account such Lender’s or company’s policies with
respect to capital adequacy), then the Borrower shall from time to time pay to
such Lender, within 15 days after request by such Lender, such additional
amounts as are necessary in such Lender’s reasonable determination to compensate
such Lender or company for such reduction in return, to the extent such Lender
or company determines such reduction to be attributable to the existence of
obligations for the account of the Borrower.

Section 2.14.    Compensation for Funding Losses.

The Borrower shall pay to any Lender, upon demand by such Lender, such amount or
amounts as such Lender reasonably determines is or are necessary to compensate
it for any loss, cost, expense or

 

32



--------------------------------------------------------------------------------

liabilities incurred (including any loss, cost, expense or liability incurred by
reason of the liquidation or redeployment of deposits) by it as a result of
(a) any payment, prepayment or conversion of any Euro-Dollar Rate Loan for any
reason (including by reason of a prepayment pursuant to Section 2.8(b) or an
acceleration pursuant to Section 7.2, but excluding any prepayment pursuant to
Section 2.1(e)) on a date other than the last day of an Interest Period
applicable to such Euro-Dollar Rate Loan, or (b) any Euro-Dollar Rate Loan for
any reason not being made (other than a wrongful failure to fund by such Lender
or failure to make such a Loan due to circumstances described in Section 2.12),
converted or continued, or any payment of principal of or interest thereon not
being made, on the date therefor determined in accordance with the applicable
provisions of this Agreement or (c) for any prepayment of a Bid Loan due to
acceleration pursuant to Section 7.2 or otherwise. Notwithstanding the
foregoing, the Borrower shall not be responsible to any Lender for any costs
hereunder that result from the application of Section 2.12 or from any wrongful
actions or omissions or default (including under Section 2.1(e)) of such Lender.

Section 2.15.    Certificates Regarding Yield Protection, Etc.

Any request by any Lender Party for payment of additional amounts pursuant to
Sections 2.13, 2.14 and 2.16 shall be accompanied by a certificate of such
Lender Party setting forth the basis and amount of such request. In determining
the amount of such payment, such Lender Party may use such reasonable
attribution or averaging methods as it deems appropriate and practical.

Section 2.16    Taxes.

(a)        Tax Liabilities Imposed on a Lender.  Any and all payments by the
Borrower hereunder or under any of the Loan Documents shall be made, in
accordance with the terms hereof and thereof, subject to the provisions of this
Section 2.16 and Section 2.17, free and clear of and without deduction for any
and all Taxes other than Excluded Taxes. If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.16) such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law, and (iv) the Borrower shall deliver to such Lender evidence of
such payment to the relevant Governmental Authority. Notwithstanding any other
provision of this Section 2.16, the Borrower shall not be required to pay any
additional amounts pursuant to this Section 2.16(a) with respect to Taxes that
are attributable to such Lender’s failure to fully comply with Section 2.16(c)
and/or the certifications provided by such Lender being inaccurate.

(b)        Other Taxes.  In addition, the Borrower agrees to pay, upon written
notice from a Lender and prior to the date when penalties attach thereto, all
other Taxes (other than Excluded Taxes) that arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement.

(c)        Foreign Lender.  Each Lender (which, for purposes of this
Section 2.16, shall include any Affiliate of a Lender that makes any Euro-Dollar
Rate Loan pursuant to the terms of this Agreement) that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to the Borrower and the Agent on or before the Closing Date (or, in the
case of a Person that becomes a Lender after the Closing Date by assignment,
promptly upon such assignment), two duly completed and signed copies of
(A) either (1) Form W-8BEN or Form W-8ECI of the United States Internal Revenue
Service, or a successor applicable form, certifying that such Lender is entitled
to benefits under an income tax

 

33



--------------------------------------------------------------------------------

treaty to which the United States is a party which reduces to zero the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, or (B) an Internal Revenue Service Form W-8 or
W-9, or a successor applicable form, entitling such Lender to receive a complete
exemption from United States backup withholding tax. Each such Lender shall,
from time to time after submitting either such form, submit to the Borrower and
the Agent such additional duly completed and signed copies of such forms (or
such successor forms or other documents as shall be adopted from time to time by
the relevant United States taxing authorities) as may be (1) reasonably
requested in writing by the Borrower or the Agent and (2) appropriate under then
current United States laws or regulations. Upon the reasonable request of the
Borrower or the Agent, each Lender that has not provided the forms or other
documents, as provided above, on the basis of being a United States person shall
submit to the Borrower and the Agent a certificate to the effect that it is such
a “United States person.”

Section 2.17.    Applicable Lending Office; Discretion of Lenders as to Manner
of Funding.

Each Lender may make, carry or transfer Euro-Dollar Rate Loans at, to, or for
the account of an Affiliate of the Lender, provided that such Lender shall not
be entitled to receive, nor shall the Borrower be required to pay, any greater
amount under Sections 2.13 or 2.16 as a result of the transfer of any such Loan
than such Lender would be entitled to receive, or the Borrower obligated to pay,
immediately prior thereto unless (a) such transfer occurred at a time when
circumstances giving rise to the claim for such greater amount did not exist or
(b) such claim would have arisen even if such transfer had not occurred.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Euro-Dollar
Rate Loans in any manner it sees fit, it being understood, however, that for
purposes of this Agreement, all determinations hereunder shall be made as if
each Lender had actually funded and maintained each Euro-Dollar Rate Loan
through the purchase of deposits in the relevant interbank market having a
maturity corresponding to such Loan’s Interest Period and bearing interest at
the applicable rate.

Section 2.18.    Increases in Revolving Commitment.

Prior to the Maturity Date and upon at least 15 days’ prior written notice to
the Agent (which notice shall be promptly transmitted by the Agent to each
Lender), the Borrower shall have the right, subject to the terms and conditions
set forth below, to increase the aggregate amount of the Revolving Committed
Amount (but not the Letter of Credit Sublimit or the Swing Line Sublimit);
provided that (a) no Default or Event of Default shall exist at the time of the
request or the proposed increase in the Revolving Committed Amount, (b) such
increase must be in a minimum amount of $10,000,000 and in integral multiples of
$1,000,000 above such amount, (c) the Revolving Committed Amount shall not be
increased to an amount greater than SEVEN HUNDRED MILLION DOLLARS ($700,000,000)
without the prior written consent of the Required Lenders, (d) the aggregate
amount of all increases to the Revolving Committed Amount pursuant to this
Section 2.18 shall not exceed $100,000,000, (e) no individual Lender’s Revolving
Commitment may be increased without such Lender’s written consent, (f) if
requested pursuant to Section 2.5, the Borrower shall execute and deliver such
Revolving Loan Note(s) as are necessary to reflect the increase in the Revolving
Committed Amount, (g) Schedule 1.1(c) shall be amended to reflect the revised
Revolving Committed Amount and revised Revolving Commitment Percentages of the
Lenders and (h) if any Revolving Loans are outstanding at the time of an
increase in the Revolving Committed Amount, the Borrower will prepay (provided
that any such prepayment shall be subject to Section 2.14) one or more existing
Revolving Loans in an amount necessary such that after giving effect to the
increase in the Revolving Committed Amount each Lender will hold its pro rata
share (based on its share of the revised Revolving Committed Amount) of
outstanding Revolving Loans.

 

34



--------------------------------------------------------------------------------

Any such increase in the Revolving Committed Amount shall apply, at the option
of the Borrower, to (x) the Revolving Commitment of one or more existing
Lenders; provided that any Lender whose Revolving Commitment is being increased
must consent in writing thereto and/or (y) the creation of a new Revolving
Commitment to one or more institutions that is not an existing Lender; provided
that any such institution (A) must conform to the definition of Eligible
Assignee, (B) must have a Revolving Commitment of at least $10,000,000 and
(C) must become a Lender under this Agreement by execution and delivery of an
appropriate joinder agreement or of counterparts to this Agreement in a manner
acceptable to the Borrower and the Agent.

Section 2.19  Letters of Credit.

(a)         The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.19, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the sum of all Revolving Loans outstanding
plus all Bid Loans outstanding plus all L/C Obligations outstanding plus all
Swing Line Loans outstanding shall not exceed the Revolving Committed Amount,
(y) with respect to each individual Lender, such Lender’s pro rata share of
outstanding Revolving Loans plus such Lender’s pro rata share of outstanding L/C
Obligations plus such Lender’s pro rata share of outstanding Swing Line Loans
shall not exceed such Lender’s Revolving Commitment Percentage of the Revolving
Committed Amount and (z) the L/C Obligations outstanding shall not exceed the
Letter of Credit Sublimit; provided, further, that after giving effect to all
L/C Credit Extensions, the aggregate outstanding amount of all L/C Obligations
of any Initial L/C Issuer shall not exceed such Initial L/C Issuer’s L/C
Commitment. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
provisos to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii)        An L/C Issuer shall not issue any Letter of Credit if:

(A)        subject to Section 2.19(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Lenders (other than Defaulting Lenders) holding a
majority of the Revolving Commitments have approved such expiry date; or

 

35



--------------------------------------------------------------------------------

(B)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.

(iii)       An L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Applicable Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B)        the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

(C)        except as otherwise agreed by the Agent and such L/C Issuer, such
Letter of Credit is in an initial stated amount less than $50,000;

(D)        such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)        such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

(F)        any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.22(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)       An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)       An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)       Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (A) provided to
the Agent in Article 8 with respect to any acts taken or omissions suffered by
such L/C Issuer in connection with Letters of Credit issued by it or

 

36



--------------------------------------------------------------------------------

proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Agent” as used in Article 8 included such L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to such L/C Issuer.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application must be received by the applicable L/C Issuer and the Agent
not later than 11:00 a.m. at least five Business Days (or such later date and
time as the Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to applicable L/C Issuer and the Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Agent may reasonably
require.

(ii)       Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Agent (by telephone or in writing)
that the Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, such L/C Issuer will provide the Agent with a copy
thereof. Unless the applicable L/C Issuer has received written notice from any
Lender, the Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article 3 shall not be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Revolving Commitment Percentage
times the amount of such Letter of Credit.

(iii)      If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit other than a commercial Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not

 

37



--------------------------------------------------------------------------------

later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.19(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Agent that the Required Lenders have
elected not to permit such extension, (2) from the Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.2
is not then satisfied, and in each case directing such L/C Issuer not to permit
such extension or (3) from the Borrower that the Borrower has elected not to
permit such extension.

(iv)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, applicable L/C Issuer will also deliver to the Borrower and
the Agent a true and complete copy of such Letter of Credit or amendment. On a
monthly basis, each L/C Issuer shall deliver to the Agent a complete list of all
outstanding Letters of Credit issued by such L/C Issuer as provided in
Section 2.19(l).

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Agent thereof. Not later than 11:00 a.m. on the date
of any payment by the applicable L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the applicable L/C Issuer by such time, the Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Revolving
Commitment Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Revolving Loans that are Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1(b) for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 3.2 (other than the delivery of a Notice of Borrowing) and provided
that, after giving effect to such Borrowing, the sum of all Revolving Loans
outstanding plus all Bid Loans outstanding plus all L/C Obligations outstanding
plus all Swing Line Loans outstanding shall not exceed the Revolving Committed
Amount. Any notice given by the applicable L/C Issuer or the Agent pursuant to
this Section 2.19(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)       Each Lender shall upon any notice pursuant to Section 2.19(c)(i) make
funds available (and the Agent may apply Cash Collateral provided for this
purpose) for the account of the applicable L/C Issuer at the Agent’s Office in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Agent, whereupon, subject to the provisions of Section 2.19(c)(iii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the

 

38



--------------------------------------------------------------------------------

Borrower in such amount. The Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Revolving Loans that are Base Rate Loans because the
conditions set forth in Section 3.2 cannot be satisfied or for any other reason,
the Borrower shall be deemed to have incurred from the applicable L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Post-Default Rate. In such event,
each Lender’s payment to the Agent for the account of the applicable L/C Issuer
pursuant to Section 2.19(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.19.

(iv)       Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.19(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Revolving
Commitment Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v)       Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.19(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) solely with respect to L/C Advances, the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.19(c) is
subject to the conditions set forth in Section 3.2 (other than delivery by the
Borrower of a Notice of Borrowing). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)      If any Lender fails to make available to the Agent for the account of
the applicable L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.19(c) by the time specified in
Section 2.19(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Lender (through the Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

(d)        Repayment of Participations.

(i)        At any time after the applicable L/C Issuer has made a payment under
any Letter

 

39



--------------------------------------------------------------------------------

of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.19(c), if such L/C Issuer or the
Agent receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Agent), such L/C Issuer shall turn over such payment to the Agent for
distribution to such Lender or the Agent will distribute to such Lender, in each
case, its Revolving Commitment Percentage thereof in the same funds as those
received by the Agent.

(ii)       If any payment received by an L/C Issuer or the Agent for the account
of such L/C Issuer pursuant to Section 2.19(c)(i) is required to be returned
under any of the circumstances described in Section 8.5 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Agent for the account of such L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e)        Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)      any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any similar proceeding under any
other Applicable Law; or

(v)      any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is

 

40



--------------------------------------------------------------------------------

delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the applicable L/C Issuer. The Borrower shall be conclusively deemed to
have waived any such claim against the applicable L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)        Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuers shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.19(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)        Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the applicable L/C Issuer and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(h)        Letter of Credit Fees.  The Borrower shall pay to the Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) (i) for each commercial Letter
of Credit equal to the Applicable Margin times the daily amount available to be
drawn under such Letter of Credit and (ii) for each standby Letter of Credit
equal to the Applicable Margin times the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable L/C Issuer pursuant to this
Section 2.19 shall be payable, to the maximum extent permitted by Applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Revolving Commitment Percentages allocable to such Letter of Credit
pursuant to Section 2.22(a)(iv), with the balance of such fee, if any, payable
to the applicable L/C Issuer for its own account.

 

41



--------------------------------------------------------------------------------

For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Post-Default Rate.

(i)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee (i) with respect to each commercial Letter of Credit,
at the rate separately agreed between the Borrower and such L/C Issuer, computed
on the amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrower and such L/C Issuer, computed on the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate separately agreed between the Borrower and
such L/C Issuer, computed on the daily amount available to be drawn under such
Letter of Credit and on a quarterly basis in arrears. Such fronting fee shall be
due and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3. In addition, the Borrower shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)         Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(k)         Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(l)         Letters of Credit Reports.  For so long as any Letter of Credit
issued by the L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a
report in the form of Exhibit 2.19, appropriately completed with the information
for every outstanding Letter of Credit issued by the L/C Issuer.

Section 2.20  Swing Line Loans.

(a)         Swing Line Facility.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.20, may in its sole

 

42



--------------------------------------------------------------------------------

discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower in
Dollars at any time from and after the Closing Date until the Business Day next
preceding the Revolving Commitment Termination Date in an aggregate amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Revolving Commitment Percentage of the outstanding amount of Revolving Loans,
Bid Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Commitment; provided, however, that
after giving effect to any Swing Line Loan (i) the sum of all Revolving Loans
outstanding plus all Bid Loans outstanding plus all L/C Obligations outstanding
plus all Swing Line Loans outstanding shall not exceed the Revolving Committed
Amount and (ii) with respect to each individual Lender, such Lender’s pro rata
share of outstanding Revolving Loans plus such Lender’s pro rata share of
outstanding L/C Obligations plus such Lender’s pro rata share of outstanding
Swing Line Loans shall not exceed such Lender’s Revolving Commitment Percentage
of the Revolving Committed Amount; provided, further, that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.20, prepay under
Section 2.8, and reborrow under this Section 2.20. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate plus the Applicable Margin
for Base Rate Loans. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Revolving Commitment
Percentage times the amount of such Swing Line Loan.

(b)        Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and the Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Agent (by telephone or
in writing) that the Agent has also received such Swing Line Loan Notice and, if
not, the Swing Line Lender will notify the Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.20(a), or (B) that one or more of the applicable conditions specified
in Article 3 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c)        Refinancing of Swing Line Loans.

(i)        The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Revolving Commitment Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Notice of Borrowing for purposes hereof) and in accordance
with the requirements of Section 2.1(b), without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 3.2

 

43



--------------------------------------------------------------------------------

(other than the delivery of a Notice of Borrowing) and provided that, after
giving effect to such Borrowing, the sum of all Revolving Loans outstanding plus
all Bid Loans outstanding plus all L/C Obligations outstanding plus all Swing
Line Loans outstanding shall not exceed the Revolving Committed Amount. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Notice of Borrowing promptly after delivering such notice to the Agent. Each
Lender shall make an amount equal to its Revolving Commitment Percentage of the
amount specified in such Notice of Borrowing available to the Agent in
immediately available funds (and the Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Agent’s Office not later than 1:00 p.m. on the day specified
in such Notice of Borrowing, whereupon, subject to Section 2.20(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Agent shall remit the funds so received
to the Swing Line Lender.

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.20(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Agent for the account of the Swing Line
Lender pursuant to Section 2.20(c)(i) shall be deemed payment in respect of such
participation.

(iii)      If any Lender fails to make available to the Agent for the account of
the Swing Line Lender any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.20(c) by the time specified in
Section 2.20(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv)      Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.20(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.20(c) is
subject to the conditions set forth in Section 3.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d)        Repayment of Participations.

(i)        At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line

 

44



--------------------------------------------------------------------------------

Loan, the Swing Line Lender will distribute to such Lender its Revolving
Commitment Percentage thereof in the same funds as those received by the Swing
Line Lender.

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 2.8(d)
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Revolving
Commitment Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)         Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.20 to refinance such Lender’s
Revolving Commitment Percentage of any Swing Line Loan, interest in respect of
such Revolving Commitment Percentage shall be solely for the account of the
Swing Line Lender.

(f)         Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

Section 2.21  Cash Collateral.

(a)         Certain Credit Support Events.  Upon the request of the Agent or the
applicable L/C Issuer (i) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Agent, the applicable L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes of clarification, if Fronting Exposure remains after giving effect
to Section 2.22(a)(iv), the Agent shall first request that the Defaulting Lender
deliver to the Agent Cash Collateral in an amount sufficient to cover the
remaining Fronting Exposure and, second, to the extent Fronting Exposure remains
after giving effect to Cash Collateral provided by the Defaulting Lender, the
Agent shall request that the Borrower deliver to the Agent Cash Collateral in an
amount sufficient to cover the remaining Fronting Exposure.

(b)         Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Agent, for the benefit of the Agent, the L/C
Issuers and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such Cash Collateral
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.21(c). If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

 

45



--------------------------------------------------------------------------------

(c)         Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.21 or
Sections 2.8, 2.19, 2.20, 2.22 or 7.2 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such Cash Collateral as may
be provided for in this Section 2.21.

(d)         Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 9.6(b)(vi))) or (ii) upon the
Borrower’s request if there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.21 may be otherwise applied in
accordance with Section 7.3), and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or Swing Line Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

Section 2.22  Defaulting Lenders.

(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i)        Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.3.

(ii)       Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Agent hereunder for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise, and including any amounts made available to the Agent by
that Defaulting Lender pursuant to Section 9.7), shall be applied at such time
or times as may be determined by the Agent as follows: first, to the payment of
any amounts owing by that Defaulting Lender to the Agent hereunder; second, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to the L/C Issuers or Swing Line Lender hereunder; third, if so determined by
the Agent or requested by any L/C Issuer or the Swing Line Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its

 

46



--------------------------------------------------------------------------------

obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)      Certain Fees.  That Defaulting Lender (x) shall be entitled to
receive any Facility Fee pursuant to Section 2.6(a) for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of
(1) the outstanding amount of the Loans funded by it and (2) its Revolving
Commitment Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to Section 2.19,
Section 2.20, Section 2.21, or Section 2.22(a)(ii), as applicable (and the
Borrower shall (A) be required to pay to each of the L/C Issuer and the Swing
Line Lender, as applicable, the amount of such fee allocable to its Fronting
Exposure arising from that Defaulting Lender and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.19(h).

(iv)      Reallocation of Revolving Commitment Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.19 and 2.20, the “Revolving Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of all
Revolving Loans of that Lender.

For purposes of clarification, the operation of the provisions in this
Section 2.22(a) shall not result in a breach of the Borrower’s obligations to
the Defaulting Lender under this Agreement.

(b)        Defaulting Lender Cure.  If the Borrower, the Agent, the Swing Line
Lender and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Commitment Percentages (without giving effect to
Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and

 

47



--------------------------------------------------------------------------------

provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE 3

CONDITIONS TO LOANS

Section 3.1.      Closing Conditions.

The obligation of the Lenders to enter into this Agreement shall be subject to
satisfaction (or waiver) of the following conditions:

(a)        Loan Documents.  The Agent shall have received duly executed copies
of (i) this Agreement and (ii) the Notes, if any, all of which shall be in form
and substance satisfactory to the Agent and each of the Lenders.

(b)        Corporate Documents.  The Agent shall have received the following:

(i)        Charter Documents.  Copies of the articles or certificate of
incorporation of the Borrower certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state of its incorporation
and certified by a secretary or assistant secretary of the Borrower to be true
and correct as of the Closing Date.

(ii)       Bylaws.  A copy of the bylaws of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

(iii)      Resolutions.  Copies of resolutions of the board of directors of the
Borrower or an authorized committee thereof, approving and adopting the
transactions contemplated herein and authorizing execution and delivery of the
Loan Documents, certified by a secretary or assistant secretary of the Borrower
to be true and correct and in full force and effect as of the Closing Date.

(iv)      Good Standing.  Copies of a certificate of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state of its incorporation.

(v)      Incumbency.  An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

(c)        Opinion of Counsel.  The Agent shall have received an opinion or
opinions (which shall cover, among other things, authority, legality, validity,
binding effect and enforceability), satisfactory to the Agent, addressed to the
Lender Parties and dated as of the Closing Date, from legal counsel to the
Borrower.

(d)        Closing Officer’s Certificate.  The Agent shall have received a
certificate executed by the chief financial officer of the Borrower in the form
of Exhibit 3.1(d).

(e)        Material Adverse Change.  As of the Closing Date, there shall not
have occurred a Material Adverse Change since January 31, 2011.

 

48



--------------------------------------------------------------------------------

(f)        Litigation.  Except as disclosed in Schedule 4.5, there are no
actions, suits or proceedings pending or, to the best knowledge of the Borrower,
threatened against or affecting the Borrower, any Subsidiary or any of its
properties before any Governmental Authority (i) in which there is a reasonable
possibility of an adverse determination that could result in a material
liability or have a Material Adverse Effect or (ii) that in any manner draws
into question the validity, legality or enforceability of any Loan Document or
any transaction contemplated thereby.

(g)        Fees, Expenses and Interest Paid.  The Borrower shall have paid all
fees and expenses due and owing pursuant to the terms of this Agreement for
which the Borrower shall have been billed on or before the Closing Date,
including, but not limited to, fees owed pursuant to (i) the Agent Fee Letter,
(ii) that certain fee letter dated as of May 18, 2011 by and among the Borrower,
Bank of America, MLPF&S and Wells Fargo Bank, National Association and
(iii) that certain fee letter dated as of May 18, 2011 by and among the
Borrower, Wells Fargo Bank, National Association and Wells Fargo Securities,
LLC.

(h)        Existing Credit Agreement.  The Existing Credit Agreement shall be
terminated and all amounts owing there under, if any, shall have been paid in
full.

(i)        General.  All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall have been delivered or
executed or recorded in form and substance satisfactory to the Agent, and the
Agent shall have received all such counterpart originals or certified copies
thereof as the Agent may reasonably request.

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

Section 3.2.      Conditions Precedent to Loans.

The obligation of the Lenders to make any Loan on any Funding Date shall be
subject to the following conditions precedent:

(a)        Closing Date.  The conditions precedent set forth in Section 3.1
shall have been satisfied or waived in writing by the Lenders as of the Closing
Date.

(b)        Notice of Borrowing.  The Borrower shall have delivered to the Agent
and, if applicable, the applicable L/C Issuer or the Swing Line Lender, (i) in
the case of a Revolving Loan, a Notice of Borrowing, duly executed and completed
in accordance with Section 2.1, and the Borrower shall have otherwise complied
with all of the terms of Section 2.1, (ii) in the case of a Bid Loan, a Bid Loan
Quote Request, duly executed and completed, in accordance with Section 2.2, and
the Borrower shall have otherwise complied with all of the terms of Section 2.2,
(iii) in the case of an L/C Credit Extension, a Letter of Credit Application,
duly executed and completed in accordance with Section 2.19(b)(i), and the
Borrower shall have otherwise complied with all of the terms of Section 2.19 and
(iv) in the case of a Swing Line Loan, a Swing Line Loan Notice, duly executed
and completed in accordance with Section 2.20(b), and the Borrower shall have
otherwise complied with all of the terms of Section 2.20.

 

49



--------------------------------------------------------------------------------

(c)        Representations and Warranties.  All of the representations and
warranties of the Borrower contained in the Loan Documents (other than the
representation set forth in Section 4.4 of this Agreement) shall be true and
correct in all material respects on and as of the Funding Date as though made on
and as of that date.

(d)        No Default.  No Default or Event of Default shall exist or result
from the making of the Loan.

(e)        Satisfaction of Conditions.    Each borrowing of a Loan shall
constitute a representation and warranty by the Borrower as of the Funding Date
that the conditions contained in Sections 3.2(c) and 3.2(d) have been satisfied.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties as follows:

Section 4.1.      Organization, Powers and Good Standing.

Each of the Borrower and, except as would not reasonably be expected to have a
Material Adverse Effect, its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, as shown on Schedule 4.1, and (b) has all requisite power and
authority and the legal right to own and operate its properties, to carry on its
business as heretofore conducted, to enter into the Loan Documents to which it
is a party and to carry out the transactions contemplated hereby and thereby.
Except as would not reasonably be expected to have a Material Adverse Effect,
each of the Borrower and its Subsidiaries possesses all Governmental Approvals,
in full force and effect, free from burdensome restrictions, that are necessary
for the ownership, maintenance and operation of its properties and conduct of
its business as now conducted, and is not in violation thereof. Each of the
Borrower and its Subsidiaries is duly qualified, in good standing and authorized
to do business in each state or other jurisdiction where the nature of its
business activities conducted or properties owned or leased requires it to be so
qualified and where any failure to be so qualified, individually or in the
aggregate, could have a Material Adverse Effect. All Subsidiaries of the
Borrower are listed on Schedule 4.1, which may be updated by the Borrower from
time to time.

Section 4.2.      Authorization, Binding Effect, No Conflict, Etc.

(a)        Authorization, Binding Effect, Etc.  The execution, delivery and
performance by the Borrower of each Loan Document have been duly authorized by
all necessary corporate action on the part of the Borrower; and each such Loan
Document has been duly executed and delivered by the Borrower and is the legal,
valid and binding obligation of the Borrower, enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles and by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to creditors’ rights generally.

(b)        No Conflict.  The execution, delivery and performance by the Borrower
of each Loan Document, and the consummation of the transactions contemplated
thereby, do not and will not (i) violate any provision of the charter or other
organizational documents of the Borrower, (ii) except for consents that have
been obtained and are in full force and effect, conflict with, result in a
breach of, or constitute (or, with the giving of notice or lapse of time or
both, would

 

50



--------------------------------------------------------------------------------

constitute) a default under, or require the approval or consent of any Person
pursuant to, any Material Contractual Obligation of the Borrower, (iii) violate
any Applicable Law binding on the Borrower, or (iv) result in or require the
creation or imposition of any Lien on any assets or properties of the Borrower
or any of its Subsidiaries.

(c)        Governmental Approvals.  No Governmental Approval is or will be
required in connection with the execution, delivery and performance by the
Borrower of any Loan Document or the transactions contemplated thereby.

Section 4.3.      Financial Information.

The balance sheets of the Borrower and its consolidated Subsidiaries as of
January 30, 2010 and January 29, 2011 and the related statements of earnings,
stockholder’s equity and cash flow for the Fiscal Years then ended, certified by
the Borrower’s independent certified public accountants, which are included in
the Borrower’s Annual Report on Form 10-K for the Fiscal Year ended January 29,
2011, were prepared in accordance with GAAP consistently applied and fairly
present the financial position of the Borrower and its consolidated Subsidiaries
as of the respective dates thereof and the results of operations and cash flow
for the periods then ended. Neither the Borrower nor any of its consolidated
Subsidiaries on such dates had any liabilities for Taxes or long-term leases,
forward or long-term commitments or unrealized losses from any unfavorable
commitments that are not reflected in the foregoing statements or in the notes
thereto and that, individually or in the aggregate, are material.

Section 4.4.      No Material Adverse Changes.

Since January 29, 2011, there has been no Material Adverse Change.

Section 4.5.      Litigation.

Except as disclosed in Schedule 4.5 or as otherwise disclosed in accordance with
Section 5.1(g) below, there are no actions, suits or proceedings pending or, to
the best knowledge of the Borrower, threatened against or affecting the
Borrower, any Subsidiary or any of its properties before any Governmental
Authority (a) in which there is a reasonable possibility of an adverse
determination that could result in a material liability or have a Material
Adverse Effect or (b) that in any manner draws into question the validity,
legality or enforceability of any Loan Document or any transaction contemplated
thereby.

Section 4.6.      Agreements: Applicable Law.

Neither the Borrower nor any Subsidiary is in material violation of any
Applicable Law, or in default under its charter documents, bylaws or other
organizational or governing documents or any of its Material Contractual
Obligations.

Section 4.7.      Taxes.

All United States federal income tax returns and all other material tax returns
required to be filed by the Borrower or any Subsidiary have been filed and all
Taxes due pursuant to such returns have been paid, except such Taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
established in accordance with GAAP. To the best knowledge of the Borrower,
there has not been asserted or proposed to be asserted any Tax deficiency
against the Borrower or any Subsidiary that would be material to the Borrower
and its Subsidiaries taken as a whole and that is not reserved against on the
financial books of the Borrower.

 

51



--------------------------------------------------------------------------------

Section 4.8.      Governmental Regulation.

The Borrower is neither an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or a company
controlled by such a company, nor is the Borrower subject to any federal or
state statute or regulation limiting its ability to incur Debt for money
borrowed (other than the Margin Regulations).

Section 4.9.      Margin Regulations/Proceeds of Loans.

Neither the Borrower nor any Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purposes of
purchasing or carrying Margin Stock. The value of all Margin Stock held by the
Borrower and its Subsidiaries constitutes less than 25% of the value, as
determined in accordance with the Margin Regulations, of all assets of the
Borrower. The proceeds of the Loans will be and have been used solely in
accordance with Section 2.3.

Section 4.10.    Employee Benefit Plans.

None of the Plans of the Borrower or any member of the Controlled Group are in
“at risk status” (as defined in Section 430(i)(4) of the Code, without regard to
Section 430(i)(4)(B) relating to the transition rule) and no Plan has incurred
any liability to the PBGC in connection with any Plan.

During the five-year period prior to the date this representation is made or
deemed made, no ERISA Event has occurred and is continuing with respect to any
Plan (whether or not terminated). Neither the Borrower nor any member of the
Controlled Group is required to make or accrue a contribution or has within any
of the preceding five plan years made or accrued an obligation to make
contributions to any Multiemployer Plan. To the extent the Borrower in the
future has or enters into any applicable Plan, the fair market value of the
assets of each Plan is at least equal to the present value of the “benefit
liabilities” (within the meaning of Section 4001(a)(16) of ERISA), whether or
not vested, under such Plan determined in accordance with Financial Accounting
Standards Board Statement 87 using the actuarial assumptions and methods used by
the actuary to such Plan in its valuation of such Plan.

Section 4.11.    Disclosure.

All information in any document, certificate or written statement furnished to
the Lender Parties by or on behalf of the Borrower with respect to the business,
assets, prospects, results of operation or financial condition of the Borrower
or any Subsidiary for use in connection with the transactions contemplated by
this Agreement has been true and correct in all material respects on and as of
the date made or given and has not omitted a material fact necessary in order to
make such information not misleading in light of the circumstances under which
such information was furnished. There is no fact known to the Borrower (other
than matters of a general economic nature) that has had or could reasonably be
expected to have a Material Adverse Effect and that has not been disclosed
herein or in such other documents, certificates or statements.

Section 4.12.    Solvency.

The Borrower is, individually and on a consolidated basis with its Subsidiaries,
Solvent.

Section 4.13.    Title to Properties.

The Borrower and each of its Subsidiaries is the owner of, and has good and
marketable title to,

 

52



--------------------------------------------------------------------------------

or has a valid license or lease to use, all of its material properties and
assets, and none of such properties or assets is subject to any Liens other than
Permitted Liens.

ARTICLE 5

AFFIRMATIVE COVENANTS OF THE BORROWER

So long as any portion of the Revolving Commitments shall be in effect and until
all Obligations are paid and performed in full:

Section 5.1.      Financial Statements and Other Reports.

The Borrower shall deliver to the Agent (which shall promptly provide copies to
each Lender), for the benefit of the Lenders:

(a)        as soon as practicable and in any event within the earlier of (i) 90
days after the end of each Fiscal Year or (ii) two Business Days after the date
the Borrower files its Form 10-K with the SEC, the consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of the end of such year and
the related statements of earnings, stockholder’s equity and cash flow for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and accompanied by an unqualified
report thereon of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing selected by the Borrower and
reasonably satisfactory to the Required Lenders, which report shall state that
such financial statements fairly present the financial position of the Borrower
and its consolidated Subsidiaries as of the date indicated and its results of
operations and cash flows for the periods indicated in conformity with GAAP
(except as otherwise stated therein) and that the examination by such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards.

(b)        as soon as practicable and in any event within 45 days after the end
of each Fiscal Quarter (other than the last Fiscal Quarter of any Fiscal Year) a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such quarter and the related statements of earnings, stockholder’s
equity and cash flow for such quarter and the portion of the Fiscal Year ended
at the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding periods of the prior Fiscal Year, all in
reasonable detail and certified by the Borrower’s chief financial officer or
controller as fairly presenting the financial condition of the Borrower and its
consolidated Subsidiaries as of the dates indicated and its results of
operations and cash flows for the periods indicated, subject to normal year-end
adjustments.

(c)        together with each delivery of financial statements pursuant to
Sections 5.1(a) and 5.1(b), a certificate of the chief financial officer or the
treasurer of the Borrower, substantially in the form of Exhibit 5.1(c) (a
“Compliance Certificate”), duly executed and completed, setting forth the
calculations required to establish compliance with Section 6.3, as of the date
of such financial statements (which delivery may, unless the Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes).

(d)        within five Business Days after the Borrower becomes aware of the
occurrence of any Default or Event of Default, a certificate of a Senior Officer
of the Borrower setting forth the details thereof and the action that the
Borrower is taking or proposes to take with respect

 

53



--------------------------------------------------------------------------------

thereto.

(e)        promptly upon their becoming available, copies of all material
reports, notices and proxy statements sent or made available by the Borrower to
its security holders, and all material registration statements (other than the
exhibits thereto) and annual, quarterly or monthly reports, if any, filed by the
Borrower with the SEC.

(f)        within five Business Days after the Borrower becomes aware of the
occurrence of an ERISA Event, a statement of a Senior Officer of the Borrower
setting forth the details thereof and the action that the Borrower is taking or
proposes to take with respect thereto, together with a copy of the notice, if
any, of such event given or required to be given to the PBGC; within five days
of the date the Borrower or any member of the Controlled Group becomes obliged
to make or accrue a contribution to a Multiemployer Plan, a statement of a
Senior Officer of the Borrower setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect thereto.

(g)        within five Business Days after the Borrower obtains knowledge
thereof, notice of all litigation or proceedings commenced or threatened
affecting the Borrower or any Subsidiary (i) that could reasonably be expected
to have a Material Adverse Effect or (ii) that questions the validity or
enforceability of any Loan Document.

(h)        promptly notify the Agent of any move of its principal executive
office from the State of Washington.

(i)        from time to time such additional information regarding the Borrower
and its Subsidiaries or the business, assets, liabilities, prospects, results of
operation or financial condition of any such Person as the Agent, on behalf of
any Lender Party, may reasonably request.

Documents required to be delivered pursuant to Section 5.1(a) or (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 9.5; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (x) the Borrower
shall deliver paper copies of such documents to the Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (y) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Agent and/or MLPF&S will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its

 

54



--------------------------------------------------------------------------------

Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Agent, MLPF&S and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Agent and MLPF&S shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not marked as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

Section 5.2.      Records and Inspection.

The Borrower shall, and shall cause each Subsidiary to, maintain adequate books,
records and accounts as may be required or necessary to permit the preparation
of financial statements required to be delivered hereunder in accordance with
sound business practices and GAAP. The Borrower shall, and shall cause each
Subsidiary to, permit such Persons as the Agent may designate, at reasonable
times during the Borrower’s regular office hours as often as may reasonably be
requested and under reasonable circumstances, to (a) visit and inspect any of
its properties, (b) inspect and copy its books and records, and (c) discuss with
its officers, as the Agent may reasonably request, and its independent
accountants, its business, assets, liabilities, results of operation or
financial condition; provided that the Agent shall not have access to consumer
information or any other similar restricted information if such access is
prohibited by Applicable Law.

Section 5.3.      Corporate Existence, Etc.

The Borrower shall, and shall (except as otherwise permitted under Section 6.4)
cause each Subsidiary to, at all times preserve and keep in full force and
effect its corporate existence and all rights and franchises material to the
Borrower and to the Borrower and its Subsidiaries taken as a whole.

Section 5.4      Payment of Taxes and Claims.

The Borrower shall, and shall cause each Subsidiary to, pay and discharge
(a) all Taxes imposed upon it or any of its properties or in respect of any of
its franchises, business, income or property before any material penalty shall
be incurred with respect to such Taxes, and (b) all claims of any kind
(including claims for labor, material and supplies) that, if unpaid, might by
Applicable Law become a Lien upon any material portion of the property of the
Borrower and its Subsidiaries; provided, however, that, unless and until
foreclosure, distraint, levy, sale or similar proceedings shall have commenced,
the Borrower need not pay or discharge any such Tax or claim so long as the
validity or amount thereof is being contested in good faith and by appropriate
proceedings and so long as any reserves or other appropriate provisions as may
be required by GAAP shall have been made therefor.

Section 5.5.      Maintenance of Properties.

The Borrower shall, and shall cause each Subsidiary to, maintain or cause to be
maintained in

 

55



--------------------------------------------------------------------------------

good repair, working order and condition (ordinary wear and tear excepted), all
properties and other assets useful or necessary to its business, and from time
to time the Borrower shall make or cause to be made all appropriate repairs,
renewals and replacements thereto except, in each case, to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. The Borrower shall, and shall cause each of its Subsidiaries to, use
reasonable efforts to prevent offsets of and defenses to its receivables and
other rights to payment.

Section 5.6.      Maintenance of Insurance.

The Borrower shall, and shall cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance (or adequate self
insurance) in at least such amounts, of such character and against at least such
risks as is usually maintained by companies of established repute engaged in the
same or a similar business in the same general area.

Section 5.7.      Conduct of Business; Compliance with Law.

The Borrower shall not change the general character of its business as conducted
at the Closing Date or engage, directly or through a Subsidiary, in any type of
business not reasonably related to its business as normally conducted except for
those businesses which are immaterial to the Borrower’s business as normally
conducted. The Borrower shall maintain its right to carry on business in any
jurisdiction where it is doing business at such time and remain in and
continuously operate the same lines of business presently engaged in except for
(i) periodic shutdown in the ordinary course of business, (ii) interruptions
caused by strike, labor dispute, catastrophe, acts of war or terrorism or any
other events over which it has no control, and (iii) discontinuance of
operations when reasonably determined by the Borrower to be in the best interest
of the Borrower, provided that such discontinuance will not have a Materially
Adverse Effect. The Borrower shall, and shall cause each of its Subsidiaries to,
conduct its business in compliance in all material respects with all Applicable
Law and all its Material Contractual Obligations.

Section 5.8.      Further Assurances.

At any time and from time to time, upon the request of the Agent, the Borrower
shall execute and deliver such further documents and do such other acts and
things as the Agent may reasonably request in order to effect fully the purposes
of the Loan Documents and any other agreement contemplated thereby and to
provide for payment and performance of the Obligations in accordance with the
terms of the Loan Documents.

Section 5.9.      Future Information.

All data, certificates, reports, statements, documents and other information the
Borrower shall furnish to the Lender Parties in connection with the Loan
Documents shall, at the time the information is furnished, not contain any
untrue statement of a material fact, shall be complete and correct in all
material respects to the extent necessary to give the Lender Parties sufficient
and accurate knowledge of the subject matter thereof, and shall not omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such
information is furnished.

 

56



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS OF THE BORROWER

So long as any portion of the Revolving Commitments shall be in effect and until
all Obligations are paid and performed in full:

Section 6.1.      Liens.

The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any asset of the Borrower or any Subsidiary, whether now owned or hereafter
acquired, except:

(a)        Liens securing the Obligations and Existing Liens;

(b)        (i) Liens for Taxes, assessments or charges of any Governmental
Authority for claims that are not material and are not yet due or are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP (and as to which foreclosure, distraint, levy, sale or
similar proceedings have not yet commenced with respect to the property subject
to any such Lien on account thereof); (ii) statutory Liens of landlords and
Liens of carriers, warehousemen, mechanics, materialmen, bankers and other Liens
imposed by law and created in the ordinary course of business for amounts that
are not material and are not yet due or are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP (and as to
which foreclosure, distraint, levy, sale or similar proceedings have not yet
commenced with respect to the property subject to any such Lien on account
thereof); (iii) Liens incurred and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security benefits or to secure the performance (including
by way of surety bonds or appeal bonds) of tenders, bids, leases, contracts,
statutory obligations or similar obligations or arising as a result of progress
payments under contracts, in each case in the ordinary course of business and
not relating to the repayment of Debt; (iv) easements, rights-of-way, covenants,
consents, reservations, encroachments, variations and other restrictions,
conditions (including those conditions commonly referred to as “CC&Rs”), charges
or encumbrances (whether or not recorded) that do not materially interfere with
the ordinary conduct of the Borrower’s business; (v) building restrictions,
zoning laws and other statutes, laws, rules, regulations, ordinances and
restrictions; (vi) leases, subleases, easements or similar use rights granted in
the ordinary course of business to others not materially interfering with the
business of, and consistent with past practices of, the Borrower;
(vii) construction, operation and reciprocal easement agreements entered into in
the ordinary course of business that do not materially interfere with the
ordinary conduct of the Borrower’s business and not relating to the repayment of
Debt; (viii) customary rights of set off, revocation, refund or charge-back
under deposit agreements or under the Uniform Commercial Code in favor of banks
or other financial institutions where the Borrower or any Subsidiary maintains
deposits in the ordinary course of business; (ix) Liens on accounts receivable
of the Borrower for which collection attempts are being undertaken by a third
party at the request of the Borrower; (x) Liens arising from precautionary
Uniform Commercial Code financing statements regarding operating leases and
(xi) Liens arising by operation of law on insurance polices and proceeds thereof
to secure premiums thereunder;

(c)        any attachment or judgment Lien, not otherwise constituting an Event
of Default,

 

57



--------------------------------------------------------------------------------

in existence less than 30 days after the entry thereof or with respect to which
(i) execution has been stayed, (ii) payment is covered in full by insurance and
the insurer has not denied coverage, or (iii) the Borrower is in good faith
prosecuting an appeal or other appropriate proceedings for review and has set
aside on its books such reserves as may be required by GAAP with respect to such
judgment or award;

(d)        precautionary Uniform Commercial Code financing statements regarding
consignments, provided that any such financing statements do not describe any
property other than the assets acquired through the consignment and proceeds
thereof;

(e)        Liens securing Debt of the Borrower or any Subsidiary used to finance
the acquisition of fixed assets (including, without limitation, equipment and
vehicles) of the Borrower or such Subsidiary, the construction of additional
buildings or the expansion otherwise of their respective facilities and Debt
consisting of Capitalized Leases; provided that such Debt (i) does not exceed
the cost to the Borrower or such Subsidiary of the assets acquired with the
proceeds of such Debt or the value of the assets subject to such Capital Leases,
(ii) in the case of new construction or expansion of existing facilities, is
either a construction or permanent loan secured by the facilities constructed
and/or the real property on which such facilities are located and related
equipment and fixtures, leases, rents, reserves and other personal property
(which for this purpose shall not include inventory and intellectual property)
to the extent located on or commonly considered to be part of the real property
as applicable, and (iii) in the case of other asset financing, is incurred
within twelve months following the date of the acquisition (which for this
purpose shall, in the case of a construction project, be the date that
construction is completed and the asset constructed is placed into service or in
the case of a Sale and Leaseback Transaction the date of disposition); provided
that any such Lien does not encumber any property other than the assets acquired
with the proceeds of such Debt or the assets subject to such Capital Lease,
related reserve funds, related personal property (which for this purpose shall
not include inventory and intellectual property) and proceeds of any of the
foregoing;

(f)        Liens existing on assets of any Person at the time such assets are
acquired; provided such Lien does not encumber any assets other than the assets
subject to such Lien at the time such assets are acquired and proceeds thereof
and such Lien was not created in contemplation of such acquisition;

(g)        Liens arising from the sale or securitization of receivables, to the
extent the Debt arising from such securitization is not otherwise prohibited
under this Agreement at the time such Debt was incurred;

(h)        any Lien constituting a renewal, extension or replacement of any
Existing Lien or any Lien permitted by clauses (e) or (f) of this Section 6.1,
provided such Lien is limited to all or a part of the property subject to the
Lien extended, renewed or replaced;

(i)        Liens granted by a Subsidiary of the Borrower in favor of the
Borrower or another Subsidiary of the Borrower;

(j)        covenants contained in the following agreements which require the
grant of security for the obligations evidenced thereby if security is given for
some other obligation: (i) that certain Indenture dated as of March 11, 1998
between the Borrower and Wells Fargo Bank, National Association (formerly known
as Norwest Bank Colorado, National Association), as Trustee, as in effect on the
Closing Date; (ii) that certain Indenture dated as of December 3, 2007 between
the Borrower and Wells Fargo Bank, National Association, as Trustee, as in
effect on the Closing Date;

 

58



--------------------------------------------------------------------------------

and (iii) that certain Indenture dated as of May 1, 2007 between Nordstrom
Credit Card Master Note Trust II and its successors and Wells Fargo Bank,
National Association, as Trustee, as in effect on the Closing Date; provided,
however, that this clause (j) shall not be deemed to restrict additional Debt
from being issued under any of the foregoing agreements or any supplement
thereto so long as the covenants contained therein relating to the grant of
security therefore are not modified in a manner adverse to the Lenders;

(k)        leases, licenses, subleases or sublicenses granted to others
(including, without limitation, licenses of intellectual property) not
interfering in any material respect with the business of the Borrower and its
Subsidiaries;

(l)        Mortgages, Sale and Leaseback Transactions and/or other similar Liens
that (i) do not materially impair the use of the assets subject thereto in the
operation of such business, (ii) do not encumber intellectual property and
(iii) do not secure obligations aggregating in excess of $200,000,000; and

(m)        other Liens securing obligations not exceeding $35,000,000 in the
aggregate.

Section 6.2.      Restricted Payments.

The Borrower shall not, and shall not permit any Subsidiary to, declare, pay or
make, or agree to declare, pay or make, any Restricted Payment, except
(a) Restricted Payments by any Subsidiary to the Borrower and any other Person
that owns capital stock or other equity interests in such Subsidiary, ratably
according to their respective holdings of the type of capital stock or other
equity interests in respect of which such Restricted Payment is being made,
(b) Restricted Payments (other than purchases or other acquisition for value of
any Capital Stock of the Borrower or any Subsidiary) so long as no Default or
Event of Default then exists or would result therefrom (assuming for this
purpose that compliance with Section 6.3 is being measured as of the end of the
immediately preceding Fiscal Quarter giving pro forma effect to the Restricted
Payment) and/or (c) purchases or other acquisitions for value of any Capital
Stock of the Borrower or any Subsidiary.

Section 6.3.      Financial Covenants.

As of the last day of each Fiscal Quarter, for the twelve month period ending on
such date, the Borrower shall not permit the ratio of (i) the sum of (A) Funded
Debt as of the last day of such period and (B) the product of (1) Rent Expense
for such period times (2) six to (ii) EBITDAR for such period (the “Leverage
Ratio”) to be greater than 4.0 to 1.0.

Section 6.4.      Restriction on Fundamental Changes.

The Borrower shall not, and shall not permit any Subsidiary to enter into any
merger, consolidation, reorganization or recapitalization, liquidate, wind up or
dissolve or sell, lease, transfer or otherwise dispose of, in one transaction or
a series of transactions, all or substantially all of its or their business or
assets, whether now owned or hereafter acquired; provided that as long as no
Default or Event of Default shall exist either before or after giving effect
thereto (a) any Solvent Subsidiary or other Solvent Person (other than the
Borrower) may be merged or consolidated with or into the Borrower (so long as
the Borrower is the surviving entity) or any Subsidiary, (b) any Subsidiary may
be liquidated, wound up or dissolved so long as it does not cause or could not
be reasonably expected to cause a Material Adverse Effect and (c) in addition to
transactions permitted under Section 6.5 (which permitted transactions shall not
be restricted by this Section 6.4), all or substantially all of any Subsidiary’s
business or assets may be sold, leased, transferred or otherwise disposed of, in
one transaction or a series of

 

59



--------------------------------------------------------------------------------

transactions, to the Borrower or another Subsidiary.

Section 6.5.      Asset Dispositions.

The Borrower shall not, and shall not (except as permitted by Section 6.4(c))
permit any Subsidiary to, sell, lease, transfer or otherwise dispose of during
any Fiscal Year property or other assets (other than (a) sales of inventory in
the ordinary course of business and (b) the sale or disposition of the
Borrower’s interest in 1700 Seventh LP) constituting, in the aggregate, 25% or
more of the consolidated assets of the Borrower and its Subsidiaries, as
calculated on a book value basis. Notwithstanding the foregoing limitation, the
Borrower and its Subsidiaries shall be permitted to sell or transfer their
receivables in a transaction to securitize such receivables, and such sales or
transfers of receivables shall not be included in the computation above.

Section 6.6.      Transactions with Affiliates.

The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, enter into any transaction (including the purchase, sale, lease, or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower, unless (a) such transaction is not otherwise prohibited by this
Agreement, (b) such transaction is in the ordinary course of business and (c) if
such transaction is other than with a Wholly-Owned Subsidiary, such transaction
is on fair and reasonable terms no less favorable to the Borrower or its
Subsidiary, as the case may be, than those terms which might be obtained at the
time in a comparable arm’s length transaction with a Person who is not an
Affiliate or, if such transaction is not one which by its nature could be
obtained from such other Person, is on fair and reasonable terms and was
negotiated in good faith; provided that this Section 6.6 shall not restrict
(i) dividends, distributions and other payments and transfers on account of any
shares of Capital Stock of the Borrower or any Subsidiary otherwise permissible
hereunder and (ii) transactions pursuant to (A) the Recourse Agreement, (B) the
Support Obligation and (C) any agreement between the Borrower and any Affiliate
of the Borrower pursuant to which the Borrower sells, discounts or otherwise
transfers an interest in accounts receivable in the ordinary course of its
business (including agreements under which the Borrower has an obligation to
repurchase from or indemnify the purchaser with respect to accounts discounted,
sold or otherwise transferred by the Borrower).

ARTICLE 7

EVENTS OF DEFAULT, ETC.

Section 7.1.      Events of Default.

The occurrence of any one or more of the following events, acts or occurrences
shall constitute an event of default (each an “Event of Default”):

(a)        Failure to Make Payments. The Borrower (i) shall fail to pay as and
when due (whether at stated maturity, upon acceleration, upon required
prepayment or otherwise) any principal of any Loan or any L/C Obligation, or
(ii) shall fail to pay any interest, Fees or other amounts (other than
principal) payable under the Loan Documents within five days of the date when
due under the Loan Documents;

(b)        Default in Other Debt. (i) The Borrower or any Subsidiary shall
default in the payment (whether at stated maturity, upon acceleration, upon
required prepayment or otherwise), beyond any period of grace provided therefor,
of any principal of or interest on any other Debt with a principal amount
(individually or in the aggregate) in excess of $50,000,000, or (ii) any

 

60



--------------------------------------------------------------------------------

other breach or default (or other event or condition), beyond any period of
grace provided therefor, shall occur under any agreement, indenture or
instrument relating to any such other Debt with a principal amount (individually
or in the aggregate) in excess of $50,000,000, if the effect of such breach or
default (or such other event or condition) is to cause, or to permit, the holder
or holders of such other Debt (or a Person on behalf of such holder or holders)
to cause (upon the giving of notice or otherwise), such other Debt to become or
be declared due and payable, or required to be prepaid, redeemed, purchased or
defeased (or an offer of prepayment, redemption, purchase or defeasance be
made), prior to its stated maturity (other than by a scheduled mandatory
prepayment); provided, however, that if any such breach or default described in
this Section 7.1(b) is cured or waived prior to any action being taken pursuant
to Section 7.2(a) or 7.2(b), the Event of Default under this Agreement in
respect of such breach or default shall be deemed cured to the extent of such
cure or waiver;

(c)        Breach of Certain Covenants.

(i)        The Borrower shall fail to perform, comply with or observe any
agreement, covenant or obligation under Section 2.3, under Sections 6.2 through
6.5 inclusive, or under Section 5.1(d) or 5.3 (insofar as it requires the
preservation of the corporate existence of the Borrower);

(ii)       The Borrower shall fail to perform, comply with or observe any
agreement, covenant or obligation under Section 6.1 or under Section 6.6 and
such failure shall not have been remedied within ten days; or

(iii)      The Borrower shall fail to perform, comply with or observe any
agreement, covenant or obligation under Sections 5.1(a), (b) or (c) and such
failure shall not have been remedied within five days;

(d)        Other Defaults Under Loan Documents. The Borrower shall fail to
perform, comply with or observe any agreement, covenant or obligation under any
provision of any Loan Document (other than those provisions referred to in
Sections 7.l(a), 7.1(b) and 7.1(c)) and such failure shall not have been
remedied within 30 days after the earlier to occur of (i) the Borrower’s
knowledge thereof or (ii) written notice thereof by the Agent to the Borrower;
or

(e)        Breach of Representation or Warranty. Any representation or warranty
or certification made or furnished by the Borrower under any Loan Document shall
prove to have been false or incorrect in any material respect when made (or
deemed made);

(f)        Involuntary Bankruptcy; Appointment of Receiver, Etc. There shall be
commenced against the Borrower or any of its Subsidiaries, an involuntary case
seeking the liquidation or reorganization of the Borrower or any of its
Subsidiaries under Chapter 7 or Chapter 11, respectively, of the Bankruptcy Code
or any similar proceeding under any other Applicable Law or an involuntary case
or proceeding seeking the appointment of a receiver, liquidator, sequestrator,
custodian, trustee or other officer having similar powers over the Borrower or
any of its Subsidiaries or to take possession of all or a substantial portion of
its property or to operate all or a substantial portion of its business, and any
of the following events occurs: (i) the Borrower or any of its Subsidiaries
consents to the institution of the involuntary case or proceeding; (ii) the
petition commencing the involuntary case or proceeding is not timely
controverted; (iii) the petition commencing the involuntary case or proceeding
remains undismissed and unstayed for a period of 60 days; or (iv) an order for
relief is issued or entered therein;

 

61



--------------------------------------------------------------------------------

(g)        Voluntary Bankruptcy; Appointment of Receiver, Etc. The Borrower or
any of its Subsidiaries shall institute a voluntary case seeking liquidation or
reorganization under Chapter 7 or Chapter 11, respectively, of the Bankruptcy
Code or any similar proceeding under any other Applicable Law, or shall consent
thereto; or shall consent to the conversion of an involuntary case to a
voluntary case; or shall file a petition, answer a complaint or otherwise
institute any proceeding seeking, or shall consent to or acquiesce in the
appointment of, a receiver, liquidator, sequestrator, custodian, trustee or
other officer with similar powers over the Borrower or any of its Subsidiaries
or to take possession of all or a substantial portion of its property or to
operate all or a substantial portion of its business; or shall make a general
assignment for the benefit of creditors; or shall generally not pay, or shall
admit in writing its inability to pay, its debts as they become due; or the
board of directors of the Borrower or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize action to approve any
of the foregoing;

(h)        Judgments and Attachments. The Borrower or any Subsidiary shall
suffer any money judgments, writs or warrants of attachment or similar processes
(collectively, “Judgments”) that, individually or in the aggregate, involve an
amount or value in excess of $50,000,000 and such Judgments shall continue
unsatisfied or unstayed for a period of 60 days; provided that no Event of
Default shall exist if (i) payment of the Judgments are covered in full by
insurance and the insurer has affirmed such coverage or (ii) the Borrower is in
good faith prosecuting an appeal of such Judgments and has (A) deposited funds
as required for such appeal, if any and (B) reserved amounts on its books for
such Judgments as required in accordance with GAAP.

(i)        ERISA. The Borrower or any member of the Controlled Group shall fail
to pay when due any material amount or amounts that it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or a proceeding shall
be instituted by a fiduciary of any such Plan or Plans against the Borrower or
any member of the Controlled Group to enforce Section 515 of ERISA; or any ERISA
Event shall occur which could reasonably be expected to have a Material Adverse
Effect; or the Borrower or any member of the Controlled Group shall partially or
completely withdraw from any Multiemployer Plan; or any Multiemployer Plan to
which Borrower or any member of its Controlled Group becomes obligated to make
or accrue a contribution is placed in reorganization or terminates; or

(j)        Termination of Loan Documents, Etc. Any Loan Document, or any
material provision thereof, shall cease to be in full force and effect with
respect to the Borrower for any reason, or the Borrower shall contest or purport
to repudiate or disavow any of its obligations under, or the validity of
enforceability of, any Loan Document or any material provision thereof.

Section 7.2.      Remedies.

Upon the occurrence of an Event of Default:

(a)        If an Event of Default occurs under Section 7.1(f) or 7.1(g), then
(i) the Revolving Commitments shall automatically and immediately terminate, and
the obligation of the Lenders to make any Loan and any obligation of an L/C
Issuer to make L/C Credit Extensions hereunder shall cease, (ii) the unpaid
principal amount of the Loans and all other Obligations shall automatically
become immediately due and payable, without presentment, demand, protest, notice
or other requirements of any kind, all of which are hereby expressly waived by
the Borrower and (iii) the Borrower shall Cash Collateralize the L/C Obligations
(in an amount equal

 

62



--------------------------------------------------------------------------------

to the then outstanding L/C Obligations).

(b)        If an Event of Default occurs, other than under Section 7.1(f) or
7.1(g), the Agent may (i) with the consent of the Required Lenders, by written
notice to the Borrower, declare that the Revolving Commitments and all pending
Bid Loan Quotes (whether or not accepted) are terminated, whereupon the
obligation of the Lender Parties to make any Loan or to make L/C Credit
Extensions hereunder shall cease, (ii) with the consent of the Required Lenders,
declare the unpaid principal amount of the Loans and all other Obligations to
be, and the same shall thereupon become, due and payable, without presentment,
demand, protest, any additional notice or other requirements of any kind, all of
which are hereby expressly waived by the Borrower and/or (iii) with the consent
of the Required Lenders or at the direction of an L/C Issuer, require that the
Borrower Cash Collateralize the L/C Obligations (in an amount equal to the then
outstanding L/C Obligations).

(c)        The Agent may, with the consent of the Required Lenders, enforce any
and all rights and interests created and existing under the Loan Documents,
including, without limitation, all rights of set-off.

Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning, and for the purposes, of Section 101(5) of the Bankruptcy
Code or any other insolvency statute.

Section 7.3      Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Agreement, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent or any Lender on account of amounts outstanding under any of the
Loan Documents shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or any of
the Lenders in connection with enforcing the rights of the Lenders under the
Loan Documents and any protective advances made by the Agent or any of the
Lenders, pro rata as set forth below;

SECOND, to the payment of any fees owed to the Agent or any Lender (other than
Letter of Credit Fees), pro rata as set forth below;

THIRD, to the payment of all Letter of Credit Fees and accrued interest payable
to the Lenders hereunder, pro rata as set forth below;

FOURTH, to (a) the payment of the outstanding principal amount of the Loans and
L/C Borrowings and all other obligations which shall have become due and payable
under the Loan Documents and (b) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit, pro
rata as set forth below; and

FIFTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such

 

63



--------------------------------------------------------------------------------

Lender bears to the aggregate then outstanding Loans) of amounts available to be
applied.

Subject to Section 2.19(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause FOURTH above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE 8

THE AGENT

Section 8.1      Appointment and Authority.

Each Lender hereby irrevocably appoints Bank of America to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and (except as provided in
Section 8.6) the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

Section 8.2      Rights as a Lender.

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

Section 8.3      Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information

 

64



--------------------------------------------------------------------------------

relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.3 and 7.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Agent by the Borrower or a Lender.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

Section 8.4      Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan or the issuance of such Letter of Credit. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.5      Delegation of Duties.

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

Section 8.6      Resignation of Agent.

The Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower at all times other than
during the existence of a Default or an Event of Default (which

 

65



--------------------------------------------------------------------------------

consent of the Borrower shall not be unreasonably withheld or delayed), to
appoint a successor, which shall be a Lender with an office in the United
States, or an Affiliate of any such Lender with an office in the United States.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders appoint a successor Agent meeting the qualifications set forth above;
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender directly (at the account and location on file with the Agent, which
the retiring Agent shall furnish to the Borrower), until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.1 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as an L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

Section 8.7      Non-Reliance on Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.8      No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or a Lender hereunder.

 

66



--------------------------------------------------------------------------------

Section 8.9      Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agent and their respective agents and
counsel and all other amounts due the Lenders and the Agent under Sections 2.6,
2.19(h), 2.19(i), 9.1 and 9.2 allowed in such judicial proceeding); and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.6, 9.1 and 9.2.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

ARTICLE 9

MISCELLANEOUS

Section 9.1.      Expenses.

The Borrower shall pay on demand:

(a)        any and all reasonable attorneys’ fees and disbursements (including
allocated costs of in-house counsel) and out-of-pocket costs and expenses
incurred by the Agent and its Affiliates in connection with the development,
drafting, negotiation and administration of the Loan Documents, any amendments
thereto and the syndication and closing of the transactions contemplated
thereby;

(b)        all reasonable costs and expenses (including fees and disbursements
of in-house and other attorneys, appraisers, financial advisors and consultants)
incurred by the Lender Parties in any workout, restructuring or similar
arrangements or, after an Event of Default, in connection with the protection,
preservation, exercise or enforcement of any of the terms of the Loan Documents
or in connection with any foreclosure, collection or bankruptcy proceedings; and

 

67



--------------------------------------------------------------------------------

(c)        all reasonable out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder.

The foregoing costs and expenses shall include all out-of-pocket expenses
incurred by the Agent and the cost of independent public accountants and other
outside experts retained by the Agent or, to the extent reimbursable under
subpart (b) above, any Lender. All amounts due under this Section 9.1 shall be
payable within ten Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Revolving Commitments and repayment
of all other Obligations.

Section 9.2      Indemnity; Damages.

(a)        Indemnification by the Borrower.  The Borrower shall indemnify the
Agent (and any sub-agent thereof), each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by such Indemnitee
hereto of its obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents or (ii) any actual or threatened claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence or willful misconduct
of such Indemnitee or (y) result from a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(b)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 9.1 or
subsection (a) of this Section to be paid by it to the Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent (or any such sub-agent), such L/C
Issuer or such Related Party, as the case may be, such Lender’s Revolving
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or any L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for the Agent
(or any such sub-agent) or any L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (b) are subject to the
provisions of Section 2.1(e).

(c)        Waiver of Damages, Etc.  No Indemnitee referred to in subsection
(a) above shall

 

68



--------------------------------------------------------------------------------

be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or breach in bad faith of such Indemnitee’s
obligations hereunder, in each case, as determined by a final judgment of a
court of competent jurisdiction.

(d)        Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(e)        Survival. The agreements in this Section shall survive the
resignation of the Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Revolving Commitments and the
repayment, satisfaction or discharge of the Obligations.

(f)        Limit on Indemnity. To the extent that the undertaking to indemnify
and hold harmless set forth in Section 9.2(a) may be unenforceable as violative
of any Applicable Law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of its obligations set forth in
Section 9.2(a) that is permissible under Applicable Law.

Section 9.3.      Amendments; Waivers; Modifications in Writing.

No amendment of any provision of this Agreement or any other Loan Document
(including a waiver thereof or consent relating thereto) shall be effective
unless the same shall be in writing and signed by the Agent and the Required
Lenders and, except as to a waiver or consent requested by or to the benefit of
the Borrower, the Borrower, provided further:

(a)        no amendment, waiver, consent, forbearance or other agreement that
has the effect of (i) reducing the rate or amount of any amount payable by the
Borrower to any Lender Party under the Loan Documents, (other than as a result
of waiving the applicability of the Post-Default Rate of interest),
(ii) extending the stated maturity or due date, of any amount payable by the
Borrower to any Lender Party under the Loan Documents, (iii) increasing the
amount, or extending the stated termination or reduction date, of any Lender’s
Revolving Commitment hereunder or subjecting any Lender Party to any additional
obligation to extend credit (it being understood and agreed that a waiver of any
Default or Event of Default or a waiver of any mandatory reduction in the
Revolving Commitments shall not constitute a change in the terms of any
Revolving Commitment of any Lender), (iv) altering the rights and obligations of
the Borrower to prepay the Loans, or (v) changing this Section 9.3 or the
definition of the term “Required Lenders” or any other percentage of Lenders
specified in this Agreement to be the applicable percentage to act on specified
matters shall be effective unless the same shall be signed by or on behalf of
each of the Lenders affected thereby;

(b)        no amendment that modifies Article 8 or otherwise has the effect of
(i) increasing the duties or obligations of the Agent, (ii) increasing the
standard of care or performance required on the part of the Agent, or
(iii) reducing or eliminating the indemnities or immunities to which the Agent
is entitled (including any amendment of this Section 9.3), shall be effective
unless the same shall be signed by or on behalf of the Agent;

(c)        no amendment that has the effect of (i) increasing the duties or
obligations of the L/C Issuers, (ii) increasing the standard of care or
performance required on the part of the L/C Issuers, or (iii) reducing or
eliminating the indemnities or immunities to which the L/C Issuers are

 

69



--------------------------------------------------------------------------------

entitled (including any amendment of this Section 9.3), shall be effective
unless the same shall be signed by or on behalf of the L/C Issuers;

(d)        no amendment that has the effect of (i) increasing the duties or
obligations of the Swing Line Lender, (ii) increasing the standard of care or
performance required on the part of the Swing Line Lender, or (iii) reducing or
eliminating the indemnities or immunities to which the Swing Line Lender is
entitled (including any amendment of this Section 9.3), shall be effective
unless the same shall be signed by or on behalf of the Swing Line Lender; and

(e)        any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given;

provided, however, that notwithstanding anything to the contrary herein, each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein.

Except as required herein, no notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances. Any amendment effected in accordance with this
Section 9.3 shall be binding upon each present and future Lender Party and the
Borrower.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Section 9.4.      Cumulative Remedies: Failure or Delays; Enforcement.

The rights and remedies provided for under this Agreement are cumulative and are
not exclusive of any rights and remedies that may be available to the Lender
Parties under Applicable Law or otherwise. No failure or delay on the part of
any Lender Party in the exercise of any power, right or remedy under the Loan
Documents shall impair such power, right or remedy or operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude other or further exercise thereof or of any other power, right
or remedy.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with
Section 7.2 for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 9.7 (subject to the terms of
Section 2.11), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the

 

70



--------------------------------------------------------------------------------

pendency of a proceeding relative to the Borrower under any bankruptcy or
insolvency proceeding; and provided, further, that if at any time there is no
Person acting as Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the Agent
pursuant to Section 7.2 and (ii) in addition to the matters set forth in clauses
(c) and (d) of the preceding proviso and subject to Section 2.11, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 9.5      Notices; Effectiveness; Electronic Communication.

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)        if to the Borrower or the Agent, Bank of America as L/C Issuer or
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.5; and

(ii)      if to any other Lender or L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent, if confirmation of receipt has been received (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)        Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it in writing, provided that approval of such
procedures may be limited to particular notices or communications and neither
the Borrower nor the Agent shall have any obligation to agree to accept any
electronic notices.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is
received after the normal business hours of the recipient, such notice or
communication shall be

 

71



--------------------------------------------------------------------------------

deemed to have been received at the opening of business on the next business day
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)        Change of Address, Etc.  Each of the Borrower, the Agent, the L/C
Issuers and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Agent, the L/C Issuers and the Swing Line Lender. In addition,
each Lender agrees to notify the Agent from time to time to ensure that the
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and Applicable Law, including
United States federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
federal or state securities laws.

(e)        Reliance by Agent and Lenders.  The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Notices of
Borrowing and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. To the extent otherwise required by
Section 9.2 of this Agreement, the Borrower shall indemnify the Agent, each
Lender and the Related Parties of each

 

72



--------------------------------------------------------------------------------

of them from all reasonable losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice purportedly given by or on
behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

Section 9.6.      Successors and Assigns; Designations.

(a)        Successors and Assigns Generally.  The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder or thereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC (as defined in Section 9.6(g))
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Revolving Commitment and the Loans (including for purposes of this subsection
(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it); provided that:

(i)        except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Revolving
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Revolving Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Revolving Commitment assigned,
except that this clause (ii) shall not apply to rights in respect of Bid Loans
or the Swing Line

 

73



--------------------------------------------------------------------------------

Lender’s rights and obligations in respect of Swing Line Loans;

(iii)      no consent shall be required for any assignment except to the extent
required by subsection (b)(i) of this Section and, in addition:

(A)      the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that it
is understood that it shall be reasonable for the Borrower to withhold consent
to a new assignee Lender (x) if as a result of such assignment the Borrower
would incur additional costs, including without limitation, under Sections 2.13
and 2.16; and the assignee Lender shall provide such information, if requested
by the Borrower, in connection with any proposed assignment or (y) if such new
assignee Lender is a competitor of the Borrower or an Affiliate of a competitor
of the Borrower; provided, further, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof;

(B)      the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of any Revolving
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; provided that,
in consenting to any such assignment, the Agent has no duty to, and shall not be
liable to the Borrower, any assignor or assignee Lenders or any of their
respective Affiliates for any failure to, inquire or otherwise verify whether or
not such assignment is being made to a competitor of the Borrower or an
Affiliate of a competitor of the Borrower, and the Agent shall have no duty or
obligation to prohibit such assignment; and

(C)      the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)      the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.

(iv)      the parties to each assignment shall execute and deliver to the Agent
an Assignment and Assumption, together with a processing and recordation fee in
the amount of $3,500; provided, however, that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The Eligible Assignee, if it shall not be a Lender, shall
deliver to the Agent an Administrative Questionnaire.

(v)       no such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) a
natural person.

 

74



--------------------------------------------------------------------------------

(vi)        in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Revolving Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.16, 9.1 and 9.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and shall continue to retain the obligations with respect thereto as
well). Upon request, the Borrower (at its expense) shall execute and deliver
applicable Note(s) to the assignee Lender, and the assignor Lender shall
surrender and cancel any Notes, if requested. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)        Register.  The Agent, acting solely for this purpose as an agent of
the Borrower (and such agency being solely for tax purposes), shall maintain a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Agent shall maintain on the Register information regarding the designation,
and revocation of designation, of any Lender as a Defaulting Lender. The
Register shall be available for inspection by the Borrower, at any reasonable
time and from time to time upon reasonable prior notice, and the Borrower may
also receive a copy of the Register upon request. In addition, at any time that
a request for a consent for a material or other substantive change to the Loan
Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from the Agent a

 

75



--------------------------------------------------------------------------------

copy of the Register.

(d)        Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, shall be the sole holder of the
Note(s), if any, and Loan Documents subject to the participation and shall have
the sole right to enforce its rights and remedies under the Loan Documents and
(iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification that would change the amount, interest rate or maturity of the
Loans or any other matter that requires unanimous consent of all of the Lenders.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.13 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to such Participant and the Borrower is provided with
evidence satisfactory to the Borrower that such Participant has agreed, for the
benefit of the Borrower, to comply with Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest pursuant to
subsection (b) of this Section.

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g)        Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, so long as any action in accordance with this
Section 9.6(g) does not cause increased costs or expenses for the Borrower, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) the option to fund all or any part of any Loan that such Granting Lender
would otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the

 

76



--------------------------------------------------------------------------------

Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPC shall have any voting rights pursuant to Section 9.3 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrower, the Agent and the Lenders shall not be obligated to deal with an SPC,
but may limit their communications and other dealings relevant to such SPC to
the applicable Granting Lender. The funding of a Loan by an SPC hereunder shall
utilize the Revolving Commitment of the Granting Lender to the same extent that,
and as if, such Loan were funded by such Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or payment under
this Agreement for which a Lender would otherwise be liable for so long as, and
to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in this Agreement,
any SPC may disclose any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such SPC so long as such disclosure is clearly designated as being
made on a confidential basis. This Section 9.6(g) may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Loan is
being funded by an SPC at the time of such amendment.

(h)        Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time a Lender acting as an L/C Issuer or the Swing Line Lender assigns all
of its Revolving Commitment and Revolving Loans pursuant to subsection
(b) above, such Lender may, as applicable, (i) upon thirty days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as an L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Lender as an L/C Issuer
or Swing Line Lender, as the case may be. If a Lender resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.19(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.20(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

Section 9.7.      Set Off.

In addition to any rights now or hereafter granted under Applicable Law and to
the extent not prohibited by law or Contractual Obligation of such Lender Party,
during the existence of any Event of Default, each Lender Party is hereby
irrevocably authorized by the Borrower, at any time or from time to time,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including certificates of deposit, whether matured
or unmatured, but not including trust accounts) and any other indebtedness, in
each case whether direct or indirect or contingent or matured or unmatured at
any time held or owing by such Lender Party to or for the credit or the account
of the Borrower, against and on

 

77



--------------------------------------------------------------------------------

account of the Obligations, irrespective of whether or not such Lender Party
shall have made any demand for payment, provided that such Lender Party shall,
promptly following such set off or application, give notice to the Borrower
thereof, which notice shall contain an explanation of the basis for the set off
or application; provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

Section 9.8.      Survival of Agreements, Representations and Warranties.

All agreements, representations and warranties made hereunder and in any other
Loan Document shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender regardless of any investigation made by the Agent or any Lender or
on their behalf (unless the Agent or such Lender, as applicable, had actual
knowledge contrary thereto prior to its reliance), and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
Without limitation, the agreements and obligations of the Borrower contained in
Sections 2.13, 2.16, 9.1, and 9.2 and the obligations of the Lenders under
Sections 2.15, 2.16 and 8.7 shall survive the payment in full of all other
Obligations.

Section 9.9.      Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Agreement.

Section 9.10.    Complete Agreement.

This Agreement, together with the other Loan Documents and the Agent Fee Letter,
represents the entire agreement of the parties hereto and supersedes all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents or the transactions
contemplated therein.

Section 9.11.    Limitation of Liability.

No claim shall be made by the Borrower or any Lender Party against any party
hereto or the Affiliates, directors, officers, employees or agents of any party
hereto for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or under any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
and each Lender Party waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

Section 9.12.    WAIVER OF TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO

 

78



--------------------------------------------------------------------------------

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.13.    Confidentiality.

Each of the Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives who have a
specific need to use the Information in connection with this Agreement and any
transactions contemplated hereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to use such
Information only in connection with this Agreement and any transactions
contemplated hereby), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto in connection with this Agreement and any
transactions contemplated hereby and with the understanding that the Information
will be used only in connection with this Agreement and any transactions
contemplated hereby, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent and any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization; provided that with respect to clause (c) above, the Agent or the
Lender, as applicable, will use reasonable efforts to notify the Borrower prior
to any such disclosure. In addition, the Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement (to the extent
such information constitutes public information pursuant to the Borrower’s SEC
disclosure) to market data collectors, similar service providers to the lending
industry, and service providers to the Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents
and the Revolving Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, including, without limitation, inventions,
improvements, trade secrets, processes, data, software programs, techniques,
marketing plans, strategies, forecasts, forward looking statements and
projections, estimates and assumptions concerning anticipated results,
unpublished copyrightable material, customer lists, customer information,
sources of supply, prospects or projections, manufacturing techniques, formulas,
research or experimental work, work in process and all information regarding
transactions between the Borrower or any Subsidiary and its customers, including
without limitation, sales documents, transactions receipts, customer names,
account numbers, transaction amounts and dates, other than any such

 

79



--------------------------------------------------------------------------------

information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information
except to the extent that Applicable Law imposes additional requirements in
which case such Person shall be required to abide by such additional
requirements.

Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with Applicable Law, including Federal and
state securities laws.

In addition, the Agent may disclose to any agency or organization that assigns
standard identification numbers to loan facilities such basic information
describing the facilities provided hereunder as is necessary to assign unique
identifiers (and, if requested, supply a copy of this Agreement), it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to make available to
the public only such Information as such person normally makes available in the
course of its business of assigning identification numbers.

Section 9.14.    Binding Effect; Continuing Agreement.

(a)        This Agreement shall become effective at such time when all of the
conditions set forth in Section 3.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower, the Agent, and each Lender, and
thereafter this Agreement shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns.

(b)        This Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, L/C Obligations, interest, Fees and other
Obligations have been paid in full and the Revolving Commitments are terminated.
Upon termination, the Borrower shall have no further obligations (other than the
indemnification provisions that survive) under the Loan Documents; provided that
should any payment, in whole or in part, of the Obligations be rescinded or
otherwise required to be restored or returned by the Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or any
similar reason, then the Loan Documents shall automatically be reinstated and
all amounts required to be restored or returned and all costs and expenses
incurred by the Agent or any Lender in connection therewith shall be deemed
included as part of the Obligations.

Section 9.15.    NO ORAL AGREEMENTS.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

Section 9.16.    USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,

 

80



--------------------------------------------------------------------------------

verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Agent or any Lender, provide all documentation and other information that the
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

Section 9.17.    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agent, MLPF&S and the
other Lead Arranger are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Agent, MLPF&S and the
other Lead Arranger, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Agent, MLPF&S and each other Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Agent, MLPF&S nor any
other Lead Arranger has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent,
MLPF&S and the other Lead Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Agent, MLPF&S nor any
other Lead Arranger has any obligation to disclose any of such interests to the
Borrower and its Affiliates. To the fullest extent permitted by Applicable Law,
the Borrower hereby waives and releases any claims that it may have against the
Agent, MLPF&S and the other Lead Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 9.18.    Electronic Execution of Assignments and Certain Other
Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 9.19.    Replacement of Lenders.

If (i) any Lender requests compensation under Section 2.13, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 9.3 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such

 

81



--------------------------------------------------------------------------------

Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.6), all of
its interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a)        the Borrower shall have paid to the Agent the assignment fee
specified in Section 9.6(b)(iv);

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 2.14) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)        such assignment does not conflict with Applicable Laws; and

(e)        in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination;

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Revolving Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 9.19 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

[SIGNATURE PAGES FOLLOW]

 

82



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWER:   NORDSTROM, INC.    

By:

  

 

 

 

Name:

  

 

 

 

Title:

  

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

AGENT:   BANK OF AMERICA, N.A., in its    

capacity as Agent

   

By:

  

 

 

 

Name:

  

 

 

 

Title:

  

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

LENDERS:   BANK OF AMERICA, N.A.,    

as a Lender, Swing Line Lender and an L/C Issuer

 

By:

  

 

 

 

Name:

  

 

 

 

Title:

  

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,  

as a Lender and an L/C Issuer

   

By:

  

 

 

 

Name:

  

 

 

 

Title:

  

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  THE ROYAL BANK OF SCOTLAND PLC,  

as a Lender

   

By:

  

 

 

 

Name:

  

 

 

 

Title:

  

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  U.S. BANK NATIONAL ASSOCIATION,  

as a Lender

   

By:

  

 

 

 

Name:

  

 

 

 

Title:

  

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  FIFTH THIRD BANK,    

as a Lender

   

By:

  

 

 

 

Name:

  

 

 

 

Title:

  

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender     By:   

 

 

  Name:   

 

 

  Title:   

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

   

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

MORGAN STANLEY BANK, NATIONAL ASSOCIATION,

 

as a Lender

   

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

   

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

   

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

UNION BANK, N.A.,

 

as a Lender

   

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

KEYBANK, NATIONAL ASSOCIATION,

 

as a Lender

   

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

BANK OF HAWAII,

 

as a Lender

   

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

CHANG HWA COMMERCIAL BANK, LTD.,

 

NEW YORK BRANCH,

 

as a Lender

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH,

 

as a Lender

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE

NORDSTROM, INC.

REVOLVING CREDIT AGREEMENT

 

 

HUA NAN COMMERCIAL BANK, LTD.,

 

LOS ANGELES BRANCH,

 

as a Lender

   

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

CONTROLLING STOCKHOLDERS*

Nordstrom, Inc.

All lineal descendants of John W. Nordstrom, including but not limited to:

 

Loyal McMillan

 

James F. Nordstrom

Linda Nordstrom

 

Bruce Nordstrom

John N. Nordstrom

 

Anne Gittinger

Susan Nordstrom Eberhardt

 

and the lineal descendants and spouses of each of such persons and all trusts,
partnerships, estates or other entities through which the beneficial ownership
of Voting Stock (or other securities convertible into such Voting Stock) of the
Borrower is held by such persons (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

 

 

 

*   Notwithstanding the title of this Exhibit or the references in the Credit
Agreement to those persons listed on this Exhibit as a group, nothing contained
here or in the Credit Agreement is intended to or means or implies that such
persons represent a group or voting block as described under the securities laws
of the United States or any state.



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

Personal Property Liens

 

STATE    DEBTOR    CURRENT SECURED PARTY    COLLATERAL    TYPE1   
ORIGINAL FILE NO.

Arizona2

                  Nordstrom fsb    Wells Fargo Bank, National Association, as
Indenture Trustee    Accounts and receivables related to credit card agreements
   S/I    200111965558    Nordstrom fsb    Wells Fargo Bank, National
Association, as Indenture Trustee    Accounts and receivables related to credit
card agreements    S/I    200111965569    Nordstrom fsb    Wells Fargo Bank,
National Association, as Indenture Trustee    Accounts and receivables related
to credit card agreements    S/I    200714789336    Nordstrom fsb    Wells Fargo
Bank, National Association, as Indenture Trustee    Accounts and receivables
related to credit card agreements    S/I    200715017379

Colorado3

                  Nordstrom Credit, Inc.    Wells Fargo Bank, National
Association, as Indenture Trustee    Credit card accounts sold & proceeds    S/I
   20012100371

Delaware4

                  HauteLook, Inc.    Dell Financial Services L.L.C.    Specific
equipment    S/I    93432942    Nordstrom Credit Card Receivables II, LLC   
Wells Fargo Bank, National Association, as Indenture Trustee    Accounts and
receivables related to credit card agreements    S/I    11371926

 

 

1 

    S/I = Security Interest

    L = Lease Filing

    C = Consignment Filing

2 Search current as of May 31, 2011.

3 Search current as of June 3, 2011.

4 Search current as of May 23, 2011 for 3CC Retail Investor LLC and HauteLook,
Inc.; May 25, 2011 for Nordstrom Credit Card Receivables II LLC



--------------------------------------------------------------------------------

STATE    DEBTOR    CURRENT SECURED PARTY    COLLATERAL    TYPE1   
ORIGINAL FILE NO.

Washington5

                  Cascade Court Limited Partnership6    JPMorgan Chase Bank,
N.A.    Personal property assets located on specific real property.    S/I   
933370222    Nordstrom, Inc.    Wells Fargo Bank, National Association, as
Indenture Trustee    Accounts, receivables and other rights related to credit
card receivables    S/I/    200133755093    Nordstrom, Inc.7    Arnold M.
Brasseur    All personal and real property.    S/I    200510190608    Nordstrom,
Inc.    Lazare Kaplan International Inc.    Precious gems and related
merchandise of every kind and description delivered to the consignee by or on
behalf of consignor and the proceeds thereof.    C    200630007978    Nordstrom,
Inc.    Kirkwood Community College    All equipment and fixtures, specifically
including rail system and all components, all fixtures, shelving, fork lifts,
office furniture computer hardware , other information technology equipments,
security cameras and related devices located at 7700 18th Street SW, Cedar
Rapids, Iowa    S/I    200631135441    Nordstrom. Inc.    Bank of the West   
Specific equipment    S/I    200821767469

 

 

 

5 Search current as of May 24, 2011 for Cascade Court and June 7, 2011 for
Nordstrom, Inc.

6 Borrower is a limited partner only, although it contributed 99% of the
capital.

7 This is a fraudulent filing, claiming “The Debtors have consented to this
Admiralty Maritime lien filing in the International Commercial Claim Within the
Admiralty Administrative Remedy Judgment by Estoppel Agreement/Contract File #
EE12272004AMB6. Registered #RB 916 152 900 US, perfected on April 11, 2005 in
the accounting and True Bill amount of $990,000,000.00.” Since it is of record,
is included for informational purposes. Please note, however, that a release was
filed on June 16, 2005 by debtor.



--------------------------------------------------------------------------------

STATE    DEBTOR    CURRENT SECURED PARTY    COLLATERAL    TYPE1   
ORIGINAL FILE NO.

Washington

cont’d

                  Nordstrom, Inc.    Kirkwood Community College    All equipment
and fixtures, specifically including rail system and all components, all
fixtures, shelving, fork lifts, office furniture computer hardware , other
information technology equipments, security cameras and related devices located
at 7700 18th Street SW, Cedar Rapids, Iowa    S/I    200829670259    Nordstrom,
Inc.    US Bancorp    Specific equipment    S/I    200926581212    Nordstrom,
Inc.    U.S. Bancorp Business Equipment Finance Group    Specific equipment   
S/I    201030885500    Nordstrom, Inc.    United Rentals Northwest, Inc.   
Specific equipment    S/I    201104736547



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

REVOLVING COMMITMENTS

 

 

Lender

  

 

Commitment

  

 

Applicable
Percentage

     

Bank of America, N.A.

   $85,000,000    14.166666667%      

Wells Fargo Bank, National Association

   $85,000,000    14.166666667%      

The Royal Bank of Scotland plc

   $70,000,000    11.666666667%      

U.S. Bank National Association

   $70,000,000    11.666666667%      

Fifth Third Bank

   $50,000,000    8.333333333%      

JPMorgan Chase Bank, N.A.

   $35,000,000    5.833333333%      

Goldman Sachs Bank USA

   $35,000,000    5.833333333%      

Morgan Stanley Bank, National Association

   $35,000,000    5.833333333%      

The Bank of New York Mellon

   $25,000,000    4.166666667%      

The Northern Trust Company

   $25,000,000    4.166666667%      

Union Bank, N.A.

   $25,000,000    4.166666667%      

KeyBank National Association

   $20,000,000    3.333333333%      

Bank of Hawaii

   $10,000,000    1.666666667%      

Chang Hwa Commercial Bank, New York Branch

   $10,000,000    1.666666667%      

First Commercial Bank, Los Angeles Branch

   $10,000,000    1.666666667%      

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

   $10,000,000    1.666666667%      

TOTAL

   $600,000,000    100.000000000%



--------------------------------------------------------------------------------

LEASES BELIEVED TO BE OTHERWISE PERMITTED BY §6.1(e)

[Provided for purposes of full disclosure.]

 

STATE    DEBTOR    ORIGINAL SECURED PARTY    COLLATERAL    TYPE   
ORIGINAL FILE NO.

Washington8

                  Nordstrom, Inc.   

CIT Communications Finance

Corporation

   Leased equipment    L    200830800751    Nordstrom, Inc.   

Data Sales Co., Inc. Charter

#DC 2H-474

   Leased equipment    L    200932012021

 

 

 

 

8 Search current as of June 7, 2011.



--------------------------------------------------------------------------------

SCHEDULE 4.1

ORGANIZATION OF BORROWER AND SUBSIDIARIES

 

 

Name of Entity

 

  

 

Type of Entity

 

  

 

Ownership9

 

  

 

Place of Formation

 

3CC    LLC       Delaware

Cascade Court, Limited

Partnership

   Ltd Partnership   

99% owned by

Nordstrom, Inc.

   Washington HauteLook, Inc.    Corporation       Delaware

HL Intellectual Properties,

Inc.

   Corporation   

100% owned by

HauteLook, Inc.

   Arizona JSK Enterprises, Inc.    Corporation   

90% owned by

Nordstrom, Inc.

   Georgia Just Jeffrey, Inc.    Corporation   

90% owned by

Nordstrom, Inc.

   Georgia N2HC, Inc.    Corporation       Colorado NIHC, Inc.    Corporation   

100% owned by

N2HC, Inc.

   Colorado NLC, Inc.    Corporation       Washington

Nordstrom Credit Card

Receivables, II10

   LLC   

100% owned by

Nordstrom Credit,

Inc.

   Delaware

Nordstrom Credit

International, LLC11

   LLC   

100% owned by

Nordstrom

International Limited

   Oregon Nordstrom Credit, Inc.    Corporation       Colorado

 

 

9 All subsidiaries are 100% owned by Nordstrom, Inc. unless otherwise noted.

10 Originally incorporated as Nordstrom Private Label Receivables LLC.

11 Originally incorporated in Nevada; later re-incorporated in Oregon, then
reorganized as a limited liability company.



--------------------------------------------------------------------------------

 

Name of Entity

 

  

 

Type of Entity

 

  

 

Ownership9

 

  

 

Place of Formation

 

Nordstrom DC, LLC    LLC   

1% owned by

Nordstrom

Distribution

Management, Inc. &

99% owned by

Nordstrom

Distribution, LLC

   Oregon

Nordstrom Distribution

Management, Inc.

   Corporation       Oregon

Nordstrom Distribution,

Inc.

   Corporation       Washington

Nordstrom European

Capital Group SAS

     

100% owned by

Nordstrom

International Limited

   France Nordstrom fsb   

Federal

Savings Bank

      Federal Charter Nordstrom HK Limited    Corporation       Hong Kong
Nordstrom, Inc    Corporation    Publicly Traded    Washington

Nordstrom International

Limited

   Corporation       Washington

Nordstrom Restaurant

Kansas, Inc.

   Corporation       Kansas

Nordstrom Restaurant

Texas, Inc.

   Corporation   

100% owned by

Nordstrom

Restaurant Kansas,

Inc.

   Texas Private Sale LLC    LLC   

100% owned by

HauteLook, Inc.

   Delaware

Sole Society Continuity

Club, Inc.

   Corporation   

100% owned by

HauteLook, Inc.

   Delaware Treasure & Bond, LLC    LLC       Washington



--------------------------------------------------------------------------------

See also:

 

Name of Entity

 

  

 

Type of Entity

 

  

 

Ownership

 

  

 

Place of Formation

 

1700 Seventh, L.P. -- owns

Nordstrom Corporate

Office Building

  

Limited

Partnership

  

49% owned by

Nordstrom, Inc.

   Washington

Peek, Aren’t You Curious,

Inc.

   Corporation   

17.28% owned by

Nordstrom, Inc.

   California



--------------------------------------------------------------------------------

SCHEDULE 4.5

CONFIDENTIAL

MATERIAL LITIGATION

The Borrower has been named in various lawsuits, and intends to vigorously
defend itself. While the Borrower cannot predict the outcome of these lawsuits,
management believes these matters, including those listed below, will not have a
material adverse effect on the Borrower’s financial position, results of
operations or cash flows.

WAGE AND HOUR:

Balasanyan-Nalbandian and Maraventano Litigation (California). The Complaint in
Maraventano which was filed on October 18, 2010 is a putative class action
alleging failure to pay California selling employees for stocking time/duties.
The Complaint in Balasanyan-Nalbandian which was filed on April 5, 2011 is a
putative class action alleging failure to pay minimum wages for all hours
worked, failure to timely pay wages upon termination or resignation and failure
to properly compensate in accordance with the California Labor Code and the FLSA
related to stocking time/duties and marketing activities. Borrower is pursuing
its defenses.

Mendoza Litigation (California). The Complaint which was filed on December 22,
2009 is a putative class action alleging failure to provide one day’s rest in
seven for hourly non-exempt employees in California. Borrower is pursuing its
defenses.

Algee Litigation (California). The Complaint which was filed on December 17,
2010 is a putative class action alleging misclassification on behalf of all
Executive Chefs in California. Borrower is pursuing its defenses.

CONSUMER:

Baweja, Klunchoo, Baghdassarian, Dardarian, Wood, Zelis, Petersen Litigation
(California). State and Federal court actions filed at various times within the
last year claiming that Borrower violated Song Beverly Act in California in the
collection of customer personal identifying information. The State actions are
likely to be coordinated and Borrower expects the federal actions to be
dismissed. Borrower is pursuing its defenses.

OTHER:

Borrower is subject to routine litigation incidental to its business. No
material liability is expected.



--------------------------------------------------------------------------------

SCHEDULE 9.5

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Nordstrom, Inc.

1700 Seventh Avenue, 12th Floor

Seattle, WA 98101-1397

Attn:  Robert E. Campbell

Telephone:  206-303-3290

Facsimile: 206-303-3009

Electronic Mail:  rob.campbell@nordstrom.com

With a copy to:

Nordstrom, Inc.

1700 Seventh Avenue, Suite 700

Seattle, WA 98101-4407

Attn:  Robert B. Sari

Telephone:  206-303-2540

Facsimile: 206-303-2789

Electronic Mail:  robert.sari@nordstrom.com

Copies of material notices, including notices of any Default, to:

Lane Powell PC

1420 Fifth Avenue, Suite 4100

Seattle, WA  98101

Attention:  Joan Robinson

Telephone:  (206) 233-6000

Facsimile:  (206) 223-7107

Electronic Mail:  robinsonj@lanepowell.com

Copies of material notices, including notices of any Default, to:

Moore & Van Allen PLLC

100 N. Tryon, 47th Floor

Charlotte, NC 28202

Attention:  Lauren Biek

Telephone:  704-331-1166

Facsimile:  704-339-5920

Electronic Mail:  laurenbiek@mvalaw.com



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA    94520-2405

Attention: Kristine Kelleher

Telephone: 925-675-8373

Facsimile: 888-969-2414

Electronic Mail:  kristine.l.kelleher@baml.com

Payment Instructions:

Bank of America, N.A.

New York, NY

ABA # 026009593

Account No.:  3750836479

Account Name:  Credit Services #5596

Ref: Nordstrom, Inc.

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

335 Madison Avenue 4th Floor

Mail Code:  NY1-503-04-03

New York, NY  10017

Attention:  Steven Gazzillo

Telephone:  646-556-0328

Facsimile:  212-901-7842

Electronic Mail:  steven.gazzillo@baml.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 West Temple St.

Mail Code:  CA9-703-07-05

Los Angeles, CA  90012

Attention:  Teela Yung

Telephone:  (213) 580-8363

Telecopier:  (213) 457-8841

Electronic Mail:  teela.p.yung@baml.com



--------------------------------------------------------------------------------

SWING LINE LENDER:

Bank of America, N.A.

2001 Clayton Road, Building B

Mail Code:  CA4-702-02-25

Concord, CA    94520-2405

Attention: Kristine Kelleher

Telephone: 925-675-8373

Facsimile: 888-969-2414

Electronic Mail:  kristine.l.kelleher@baml.com

Payment Instructions:

Bank of America, N.A.

New York, NY

ABA # 026009593

Account No.:  3750836479

Account Name:  Credit Services #5596

Ref: Nordstrom, Inc.



--------------------------------------------------------------------------------

EXHIBIT 2.1(c)

FORM OF

NOTICE OF BORROWING

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA    94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of June 23,
2011 (as the same may be amended, supplemented, replaced, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among NORDSTROM,
INC., a Washington corporation (the “Borrower”), each of the banks and other
financial institutions that either now or in the future are parties thereto as
lenders (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent and BANK OF AMERICA, N.A., a national banking association, in its capacity
as administrative agent on behalf of the Lenders (in such capacity, the
“Agent”). Terms with initial capital letters used but not defined herein have
the meanings assigned to them in the Credit Agreement.

Pursuant to Section 2.1 of the Credit Agreement:

1.        The Borrower hereby requests to borrow Revolving Loans in the
aggregate principal amounts and Types as follows (the “Loans”):

    (a)         Euro-Dollar Rate Loans in the amount of $                     on
                    , 20    1 with an Interest Period of                     2;
or

    (b)        Base Rate Loans in the amount of $                     on
                    , 20    3; and

2.        The Borrower hereby represents and warrants as follows:

(a)      All of the representations and warranties contained in Article 4 of the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof and shall be true and correct in
all material respects on and as of each Funding Date proposed herein as though
made on and as of each such date (except, in each case, to the extent that such
representations and warranties expressly were made only as of a specific date);

(b)      No Default or Event of Default exists or would result from the making
of the Loans; and

(c)      All other conditions to borrowing set forth in Section 3.2 of the
Credit Agreement are satisfied.

Date:                     ,         

 

 

1 Must be a Euro-Dollar Business Day.

2 With respect to each Euro-Dollar Rate Loan, permissible Interest Periods are
periods of one, two, three or six months.

3 Must be a Business Day.



--------------------------------------------------------------------------------

NORDSTROM, INC.,

 

a Washington corporation

 

By:

 

 

 

4

Name:

 

 

Title:

 

 

 

 

 

 

 

 

4 Must be a Responsible Officer.



--------------------------------------------------------------------------------

EXHIBIT 2.1(c)(iii)

FORM OF

NOTICE OF RESPONSIBLE OFFICERS

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA    94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of June 23,
2011 (as the same may be amended, supplemented, replaced, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among NORDSTROM,
INC., a Washington corporation (the “Borrower”), each of the banks and other
financial institutions that either now or in the future are parties thereto as
lenders (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent and BANK OF AMERICA, N.A., a national banking association, in its capacity
as administrative agent on behalf of the Lenders (in such capacity, the
“Agent”). Terms with initial capital letters used but not defined herein have
the meanings assigned to them in the Credit Agreement.

The Borrower hereby designates the following individuals as Responsible
Officers, authorized to request Loans, continue outstanding Loans, convert Loans
to another Type and request rate and balance information and take other actions
with respect to Loans on behalf of the Borrower (but not to amend the Credit
Agreement or the Notes) and certifies that the signatures and telephone numbers
of those individuals are as follows:

 

Name   Office                  Signature                     Phone No.          
                                                                           

The Agent is hereby authorized to rely on this Notice of Responsible Officers
unless and until a new Notice of Responsible Officers is received by it,
irrespective of whether any of the information set forth herein shall have
become inaccurate or false. Additional persons may be designated as Responsible
Officers, or the designation of any person may be revoked, at any time, by
subsequent Notices of Responsible Officers signed by a Senior Officer of the
Borrower. In accordance with the Credit Agreement, the Agent shall have no duty
to verify the authenticity of the certifying signature appearing on any
subsequent Notices of Responsible Officers to the extent the Agent believes in
good faith that such signature is of a Senior Officer of the Borrower.



--------------------------------------------------------------------------------

The foregoing supersedes any Notice of Responsible Officers presently in effect
under the Credit Agreement.

Date:                     ,         

 

 

 

By:

 

 

 

1

Name:

 

 

Title:

 

 

 

 

 

 

 

 

1 Must be a Senior Officer.



--------------------------------------------------------------------------------

EXHIBIT 2.2(b)(i)

FORM OF

BID LOAN QUOTE REQUEST

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA    94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of June 23,
2011 (as the same may be amended, supplemented, replaced, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among NORDSTROM,
INC., a Washington corporation (the “Borrower”), each of the banks and other
financial institutions that either now or in the future are parties thereto as
lenders (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent and BANK OF AMERICA, N.A., a national banking association, in its capacity
as administrative agent on behalf of the Lenders (in such capacity, the
“Agent”). Terms with initial capital letters used but not defined herein have
the meanings assigned to them in the Credit Agreement.

Pursuant to Section 2.2 of the Credit Agreement:

1.         The Borrower hereby gives notice that it requests Bid Loan Quotes for
the following proposed Bid Loan Borrowing(s)1:

 

Funding Date2   Amount3   Interest Period4                                      
   

2.         The Borrower hereby represents and warrants as follows:

(a)         All of the representations and warranties contained in Article 4 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof and shall be true and correct in
all material respects on and as of each Funding Date proposed herein as though
made on and as of each such date (except, in each case, to the extent that such
representations and warranties expressly were made only as of a specific date);

(b)        No Default or Event of Default exists or would result from the Bid
Loan Borrowing(s); and

(c)        All other conditions to borrowing set forth in Section 3.2 of the
Credit Agreement are satisfied.

Date:                     ,         

 

 

1 Up to three.

2 Must be a Business Day.

3 Each amount must be at least $2,000,000 and an integral multiple of $1,000,000
in excess thereof.

4 A period of not less than 7 and not more than 30 days after the Funding Date
and ending on a Business Day.



--------------------------------------------------------------------------------

NORDSTROM, INC.,

a Washington corporation

By:

 

 

 

5

Name:

 

 

Title:

 

 

 

 

 

 

 

 

5 Must be a Responsible Officer.



--------------------------------------------------------------------------------

EXHIBIT 2.2(b)(ii)

FORM OF

BID LOAN QUOTE

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA    94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of June 23,
2011 (as the same may be amended, supplemented, replaced, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among NORDSTROM,
INC., a Washington corporation (the “Borrower”), each of the banks and other
financial institutions that either now or in the future are parties thereto as
lenders (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent and BANK OF AMERICA, N.A., a national banking association, in its capacity
as administrative agent on behalf of the Lenders (in such capacity, the
“Agent”). Terms with initial capital letters used but not defined herein have
the meanings assigned to them in the Credit Agreement.

In response to the Borrower’s Bid Loan Quote Request dated                     ,
         (the “Bid Loan Quote Request”), we hereby make the following Bid Loan
Quote(s) on the following terms:

1.        Quoting Bank:                             

2.        Name, address, phone number and fax number of person to contact at
Quoting Bank:                     

3.        We hereby offer to make Bid Loan(s) in the following principal
amount(s), for the following Interest Period(s) and the following rate(s):

 

Funding Date1   Amount2   Interest Period3   Quote4                            
                             

 

 

 

 

1 As specified in the Bid Loan Quote Request.

2 The principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $2,000,000 and an integral
multiple of $1,000,000 in excess thereof.

3 As specified in the Bid Loan Quote Request.

4 Specify rate of interest per annum ([quoted on an “all-in” basis] and rounded
to the nearest 1/10,000 of 1%).



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Bid Loan(s) for which any offer(s) are
accepted, in whole or in part, subject to the third sentence of
Section 2.2(b)(ii) of the Credit Agreement.

Date:                     ,         

 

 

 

By:

 

 

  5

Name:

 

 

Title:

 

 

 

 

 

 

 

 

5 Must be an authorized officer.



--------------------------------------------------------------------------------

EXHIBIT 2.4(b)(ii)

FORM OF

NOTICE OF CONVERSION/CONTINUATION

 

TO:

Bank of America, N.A., as Agent

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA    94520-2405

Attention: Glenis Croucher

Reference is hereby made to the Revolving Credit Agreement, dated as of June 23,
2011 (as the same may be amended, supplemented, replaced, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among NORDSTROM,
INC., a Washington corporation (the “Borrower”), each of the banks and financial
institutions that either now or in the future are parties thereto as lenders
(the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent on behalf of the Lenders (in such capacity, the “Agent”).
Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement.

Pursuant to Section 2.4(b) of the Credit Agreement:

[FOR CONVERSION OF BASE RATE INTO EURO-DOLLAR RATE]

The Borrower hereby requests to convert $             of presently outstanding
Base Rate Loans on                     ,         1 into Euro-Dollar Rate Loans
with an Interest Period of                         2.

[FOR CONVERSION OF EURO-DOLLAR RATE INTO BASE RATE]

The Borrower hereby requests to convert $             of presently outstanding
Euro-Dollar Rate Loans with an Interest Period of                         2,
expiring on                     ,          into Base Rate Loans.

[FOR CONTINUATION OF EURO-DOLLAR RATE]

The Borrower hereby requests to continue $                 of presently
outstanding Euro-Dollar Rate Loans with an Interest Period of
                     expiring on                         ,          as
Euro-Dollar Rate Loans with an Interest Period of                         2.

 

 

 

 

1 Must be a Euro-Dollar Business Day.

2 With respect to Euro-Dollar Rate Loans, permissible Interest Periods are
periods of one, two, three or six months.



--------------------------------------------------------------------------------

Date:                     ,         

 

NORDSTROM, INC.,

a Washington corporation

By:

 

 

 

1

Name:

 

 

Title:

 

 

 

 

 

 

 

 

1  Must be a Responsible Officer.



--------------------------------------------------------------------------------

EXHIBIT 2.5(a)(i)

FORM OF

REVOLVING LOAN NOTE

                    , 201    

FOR VALUE RECEIVED, the undersigned, NORDSTROM, INC., a Washington corporation
(the “Borrower”), hereby promises to pay to the order of [insert name of Lender]
(the “Lender”), for the account of its Applicable Lending Office, the aggregate
unpaid principal amount of the Revolving Loans (the “Loans”) made by the Lender
to the Borrower under the Credit Agreement referred to below, on the dates and
in the amounts set forth in the Credit Agreement. The Borrower further promises
to pay interest on the unpaid principal amount of each such Loan from time to
time outstanding on the dates and at the rates specified in the Credit
Agreement.

This Revolving Loan Note (the “Note”) is one of the Revolving Loan Notes
referred to in, and is entitled to the benefits of, the Revolving Credit
Agreement, dated as of June 23, 2011 (as the same may be amended, supplemented,
replaced, renewed or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, each of the banks and other financial
institutions that either now or in the future are parties thereto as lenders
(including the Lender, the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and BANK OF AMERICA, N.A., in its capacity as
administrative agent on behalf of the Lenders (in such capacity, the “Agent”),
to which reference is hereby made for a more complete statement of the terms and
conditions on which the Loans evidenced hereby are made and are to be repaid.
The Credit Agreement provides for, among other things, the acceleration of the
maturity hereof upon the occurrence of certain events and for voluntary and
mandatory prepayments under certain circumstances and upon certain terms and
conditions.

Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement. All payments due hereunder shall be
made to the Agent at the time and place, in the type of funds, and in the manner
set forth in the Credit Agreement, without any deduction whatsoever, including,
without limitation, any deduction for any set-off, recoupment, counterclaim,
defense, or Taxes (except as otherwise provided in the Credit Agreement). The
Borrower hereby waives diligence, presentment, demand, protest, notice of
dishonor and all other demands and notices in connection with the execution,
delivery, performance or enforcement of this Note, except as otherwise set forth
in the Credit Agreement.

The Lender is authorized (but not obligated) to endorse on the Schedule hereto,
or on a continuation thereof, each Loan made by the Lender and each payment or
prepayment with respect thereto. The failure to record, or any error in
recording any, such information shall not, however, affect the obligations of
the Borrower hereunder to repay the principal amount of the Loans evidenced
hereby, together with all interest accrued thereon. All such notations shall
constitute conclusive evidence of the accuracy of the information so recorded,
in the absence of manifest error.

The Borrower promises to pay all costs and expenses, including attorneys’ fees
and disbursements, incurred in the collection or enforcement hereof.

Except as permitted by Section 9.6 of the Credit Agreement, this Note may not be
assigned to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,



--------------------------------------------------------------------------------

THE LAWS OF THE STATE OF NEW YORK. THE BORROWER AND, BY ACCEPTANCE HEREOF, THE
LENDER WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS NOTE OR ANY
ACTION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF WHICH
PARTY INITIATES SUCH ACTION OR ACTIONS.

 

NORDSTROM, INC.,

a Washington corporation

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE

REVOLVING LOAN NOTE

 

    Date   

Type and

Amount of Loan

  

Interest

Period

  

Interest

Rate

  

Amount of

Principal
Paid

  

Unpaid Principal

Amount of Note

  

Notation

Made  

                    or Prepaid         By                                     
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                    



--------------------------------------------------------------------------------

EXHIBIT 2.5(a)(ii)

FORM OF

BID LOAN NOTE

                    , 201    

FOR VALUE RECEIVED, the undersigned, NORDSTROM, INC., a Washington corporation
(the “Borrower”), hereby promises to pay to the order of [insert name of Lender]
(the “Lender”), for the account of its Domestic Lending Officer, the aggregate
unpaid principal amount of all Bid Loans (the “Loans”) made by the Lender to the
Borrower under the Credit Agreement referred to below, on the dates and in the
amounts set forth in the Credit Agreement. The Borrower further promises to pay
interest on the unpaid principal amount of each such Loan from time to time
outstanding on the dates and at the rates specified in the Credit Agreement.

This Bid Loan Note (the “Note”) is one of the Bid Loan Notes referred to in, and
is entitled to the benefits of, the Revolving Credit Agreement, dated as of
June 23, 2011 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, each of the banks and other financial institutions that either now or
in the future are parties thereto as lenders (including the Lender, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and
BANK OF AMERICA, N.A., in its capacity as administrative agent on behalf of the
Lenders (in such capacity, the “Agent”), to which reference is hereby made for a
more complete statement of the terms and conditions on which the Loans evidenced
hereby are made and are to be repaid. The Credit Agreement provides for, among
other things, the acceleration of the maturity hereof upon the occurrence of
certain events and for voluntary and mandatory prepayments under certain
circumstances and upon certain terms and conditions.

Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement. All payments due hereunder shall be
made to the Agent at the time and place, in the type of funds, and in the manner
set forth in the Credit Agreement, without any deduction whatsoever, including,
without limitation, any deduction for any set-off, recoupment, counterclaim,
defense, or Taxes (except as otherwise provided in the Credit Agreement). The
Borrower hereby waives diligence, presentment, demand, protest, notice of
dishonor and all other demands and notices in connection with the execution,
delivery, performance or enforcement of this Note, except as otherwise set forth
in the Credit Agreement.

The Lender is authorized (but not obligated) to endorse on the Schedule hereto,
or on a continuation thereof, each Loan made by the Lender and each payment or
prepayment with respect thereto. The failure to record, or any error in
recording any, such information shall not, however, affect the obligations of
the Borrower hereunder to repay the principal amount of the Loans evidenced
thereby, together with all interest accrued thereon. All such notations shall
constitute conclusive evidence of the accuracy of the information so recorded,
in the absence of manifest error.

The Borrower promises to pay all costs and expenses, including attorneys’ fees
and disbursements, incurred in the collection or enforcement hereof.

Except as permitted by Section 9.6 of the Credit Agreement, this Note may not be
assigned to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THE BORROWER AND, BY ACCEPTANCE



--------------------------------------------------------------------------------

HEREOF, THE LENDER WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS
NOTE OR ANY ACTION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY,
REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR ACTIONS.

 

NORDSTROM, INC.,

a Washington corporation

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE

BID LOAN NOTE

 

    Date   

Type and

Amount of Loan

  

Interest

Period

  

Interest

Rate

  

Amount of

Principal
Paid

  

Unpaid Principal

Amount of Note

  

Notation

Made  

                    or Prepaid         By                                     
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                    



--------------------------------------------------------------------------------

EXHIBIT 2.5(a)(iii)

FORM OF

SWING LINE NOTE

                    , 201    

FOR VALUE RECEIVED, the undersigned, NORDSTROM, INC., a Washington corporation
(the “Borrower”), hereby promises to pay to the order of BANK OF AMERICA, N.A.
(the “Swing Line Lender”), for the account of its Applicable Lending Office, the
aggregate unpaid principal amount of the Swing Line Loans (the “Loans”) made by
the Swing Line Lender to the Borrower under the Credit Agreement referred to
below, on the dates and in the amounts set forth in the Credit Agreement. The
Borrower further promises to pay interest on the unpaid principal amount of each
such Loan from time to time outstanding on the dates and at the rates specified
in the Credit Agreement.

This Swing Line Note (the “Note”) is the Swing Line Note referred to in, and is
entitled to the benefits of, the Revolving Credit Agreement, dated as of
June 23, 2011 (as the same may be amended, supplemented, replaced, renewed or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, each of the banks and other financial institutions that either now or
in the future are parties thereto as lenders (including the Lender, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and
BANK OF AMERICA, N.A., in its capacity as administrative agent on behalf of the
Lenders (in such capacity, the “Agent”), to which reference is hereby made for a
more complete statement of the terms and conditions on which the Loans evidenced
hereby are made and are to be repaid. The Credit Agreement provides for, among
other things, the acceleration of the maturity hereof upon the occurrence of
certain events and for voluntary and mandatory prepayments under certain
circumstances and upon certain terms and conditions.

Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement. All payments due hereunder shall be
made to the Swing Line Lender at the time and place, in the type of funds, and
in the manner set forth in the Credit Agreement, without any deduction
whatsoever, including, without limitation, any deduction for any set-off,
recoupment, counterclaim, defense, or Taxes (except as otherwise provided in the
Credit Agreement). The Borrower hereby waives diligence, presentment, demand,
protest, notice of dishonor and all other demands and notices in connection with
the execution, delivery, performance or enforcement of this Note, except as
otherwise set forth in the Credit Agreement.

The Swing Line Lender is authorized (but not obligated) to endorse on the
Schedule hereto, or on a continuation thereof, each Loan made by the Swing Line
Lender and each payment or prepayment with respect thereto. The failure to
record, or any error in recording any, such information shall not, however,
affect the obligations of the Borrower hereunder to repay the principal amount
of the Loans evidenced hereby, together with all interest accrued thereon. All
such notations shall constitute conclusive evidence of the accuracy of the
information so recorded, in the absence of manifest error.

The Borrower promises to pay all costs and expenses, including attorneys’ fees
and disbursements, incurred in the collection or enforcement hereof.

Except as permitted by Section 9.6 of the Credit Agreement, this Note may not be
assigned to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THE BORROWER AND, BY ACCEPTANCE



--------------------------------------------------------------------------------

HEREOF, THE SWING LINE LENDER WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
UNDER THIS NOTE OR ANY ACTION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED
HEREBY, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR ACTIONS.

 

NORDSTROM, INC.,

a Washington corporation

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE

SWING LINE NOTE

 

    Date   

Type and

Amount of Loan

  

Interest

Period

  

Interest

Rate

  

Amount of

Principal
Paid

  

Unpaid Principal

Amount of Note

  

Notation

Made  

                    or Prepaid         By                                     
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                    



--------------------------------------------------------------------------------

EXHIBIT 2.19

FORM OF

LETTER OF CREDIT REPORT

 

To:

Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
June 23, 2011 (the “Credit Agreement”), by and among NORDSTROM, INC., a
Washington corporation (the “Borrower”), each of the banks and other financial
institutions that are parties thereto as lenders (the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Syndication Agent and BANK OF AMERICA, N.A., a
national banking association, in its capacity as administrative agent on behalf
of the Lenders (in such capacity, the “Agent”). Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

This report is being delivered pursuant to Section 2.19(l) of the Credit
Agreement. Set forth in the table below is a description of each Letter of
Credit issued by the undersigned and outstanding on the date hereof.

 

L/C

No.

  

Maximum

Face

Amount

  

Current

Face

Amount

  

Benecificiary

Name

  

Issuance

Date

  

Expiry

Date

  

Auto

Renewed

  

Date of

Amendment

  

Amount of

Amendments

                                                                              
                                                                              
                                                                              
                                                                              
                   

 

[APPLICABLE L/C ISSUER]

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT 2.20

FORM OF

SWING LINE LOAN NOTICE

Date:                     , 20    

 

To:

  

Bank of America, N.A., as Swing Line Lender

  

[insert address]

Cc:

  

Bank of America, N.A., as Agent

  

[2001 Clayton Road, Building B

  

Mail Code: CA4-702-02-25

  

Concord, CA    94520-2405

  

Attention: Glenis Croucher]

Reference is hereby made to the Revolving Credit Agreement, dated as of June 23,
2011 (as the same may be amended, supplemented, replaced, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among NORDSTROM,
INC., a Washington corporation (the “Borrower”), each of the banks and other
financial institutions that either now or in the future are parties thereto as
lenders (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent and BANK OF AMERICA, N.A., a national banking association, in its capacity
as administrative agent on behalf of the Lenders (in such capacity, the
“Agent”). Terms with initial capital letters used but not defined herein have
the meanings assigned to them in the Credit Agreement.

Pursuant to Section 2.20 of the Credit Agreement:

 

1.

The Borrower hereby requests to borrow a Swing Line Loan in the amount of
$                     on                     , 201    1; and

 

2.

The Borrower hereby represents and warrants as follows:

(a)        All of the representations and warranties contained in Article 4 of
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof and shall be true and correct in
all material respects on and as of each Funding Date proposed herein as though
made on and as of each such date (except, in each case, to the extent that such
representations and warranties expressly were made only as of a specific date);

(b)        No Default or Event of Default exists or would result from the making
of the Loans; and

(c)        All other conditions to borrowing set forth in Section 3.2 of the
Credit Agreement are satisfied.

Date:                     ,         

 

 

1 Must be a Business Day.



--------------------------------------------------------------------------------

NORDSTROM, INC.,

a Washington corporation

By:

 

 

 

2

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

2 Must be a Responsible Officer.



--------------------------------------------------------------------------------

EXHIBIT 3.1(d)

FORM OF

CLOSING OFFICER’S CERTIFICATE

 

TO:

 

Bank of America, N.A., as Agent

 

Agency Management

 

335 Madison Avenue 4th Floor

 

Mail Code: NY1-503-04-03

 

New York, NY 10017

 

Attention: Steven Gazzillo

Reference is hereby made to the Revolving Credit Agreement, dated as of June 23,
2011 (the “Credit Agreement”), by and among NORDSTROM, INC., a Washington
corporation (the “Borrower”), each of the banks and other financial institutions
that are parties thereto as lenders (the “Lenders”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent and BANK OF AMERICA, N.A., a national banking
association, in its capacity as administrative agent on behalf of the Lenders
(in such capacity, the “Agent”). Terms with initial capital letters used but not
defined herein have the meanings assigned to them in the Credit Agreement.

Pursuant to Section 3.1(d) of the Credit Agreement, the undersigned hereby
certifies that he is the chief financial officer of the Borrower and hereby
further certifies as follows:

1.        I have reviewed the terms of the Loan Documents to which the Borrower
is a party and have made, or caused to be made, such review of the Borrower and
its business affairs as I have considered necessary for the purposes of
preparing this Certificate.

2.        I have prepared and reviewed the contents of this Certificate and have
conferred with counsel for the Borrower for the purpose of discussing the
meaning of any provisions hereof that I desired to have clarified.

3.        All representations and warranties of the Borrower contained in the
Loan Documents to which the Borrower is a party are true and correct in all
material respects as of the date hereof as if made on such date.

4.        No Default or Event of Default exists on and as of the date hereof or
would result from the making of the Loans on the Closing Date.

5.        The Borrower is in compliance with all existing material financial
obligations.



--------------------------------------------------------------------------------

Date: [                    ], 2011

 

 

Name:

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

FORM OF

COMPLIANCE CERTIFICATE

 

TO:

  

Bank of America, N.A., as Agent

  

Agency Management

  

335 Madison Avenue 4th Floor

  

Mail Code: NY1-503-04-03

  

New York, NY 10017

  

Attention: Steven Gazzillo

Reference is hereby made to the Revolving Credit Agreement, dated as of June 23,
2011 (as the same may be amended, supplemented, replaced, renewed or otherwise
modified from time to time, the “Credit Agreement”), by and among NORDSTROM,
INC., a Washington corporation (the “Borrower”), the banks and other financial
institutions from time to time parties thereto as lenders (the “Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and BANK OF AMERICA,
N.A., as agent and representative for the Lenders (in such capacity or any
successor in such capacity is referred to herein as the “Agent”). Terms with
initial capital letters used but not defined herein have the meanings assigned
to them in the Credit Agreement.

This Compliance Certificate is being delivered pursuant to Section 5.1(c) of the
Credit Agreement and relates to certain financial statements of the Borrower
(the “Financial Statements”) as of and for [Fiscal Quarter][Fiscal Year] ended
                     (the “Financial Statement Date”; such [period being the
“accounting period”). The undersigned is the [chief financial officer]
[president] of the Borrower, and hereby further certifies as of the date hereof,
in [his/her] capacity as an officer of the Borrower, as follows:

1.        I have reviewed the terms of the Loan Documents and have made, or have
caused to be made, a review in reasonable detail of the transactions and
condition of the Borrower and its Subsidiaries during the accounting period
covered by the Financial Statements to make the statements contained in this
Compliance Certificate. I have also made such inquiries as have been necessary
of other officers of the Borrower in order to complete this Compliance
Certificate.

2.        Such review has not disclosed the existence of any Default or Event of
Default during such accounting period or as of the Financial Statement Date, and
I do not have knowledge of the existence, as at the date of this Compliance
Certificate, of any Default or Event of Default[,except as follows:1].

3.        The Financial Statements which accompany this Compliance Certificate
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries and have been prepared in accordance with GAAP[, subject to
change resulting from normal year end audit adjustments].

4.        As of the Financial Statement Date, the Borrower is in compliance with
the Leverage Ratio set forth in Section 6.3 of the Credit Agreement as set forth
below:

 

 

1    Specify the nature and period of existence of each Default or Event of
Default (if any) and what action the Borrower has taken, is taking, or proposes
to take with respect thereto.



--------------------------------------------------------------------------------

I. Maximum Leverage Ratio as of Financial Statement Date

 

A.

 

Funded Debt as of the Financial Statement Date1

     $                           

B.

 

Rent Expense for Preceding Twelve Months

     $                           

C.

 

EBITDAR for Preceding Twelve Months

     $                             

Leverage Ratio as of Financial Statement Date

          to 1.0     

[(A + (B x 6)] ÷ C

    

Maximum Leverage Ratio permitted under Section 6.3:

     4.0 to 1.0   

The undersigned has executed this Compliance Certificate as of the
                     day of                     .

 

 

 

Name:

 

 

 

Title:

 

 

 

2

 

 

 

 

1 For purposes of calculating the Leverage Ratio between the Closing Date and
February 1, 2010, Funded Debt shall be reduced by the amount of cash on the
balance sheet of the Borrower in an amount not to exceed $250,000,000.

2 To be signed by the chief financial officer or treasurer of the Borrower.



--------------------------------------------------------------------------------

EXHIBIT 9.6(b)

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, Letters of Credit and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:                                                                    
     

 

2.

Assignee:                                                                    
      [and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.

Borrower:            Nordstrom, Inc.

 

4.

Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement.

 

5.

Credit Agreement:            Credit Agreement, dated as of June 23, 2011, among
Nordstrom, Inc., the Lenders from time to time party thereto, and Bank of
America, N.A., as administrative agent.

 

 

 

1 Select as applicable.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

 

Facility Assigned

 

Aggregate    

Amount of    

Revolving    

Commitment/Loans    

for all Lenders    

 

Amount of    

Revolving    

Commitment/Loans    

Assigned    

 

Percentage    

Assigned of    

Revolving    

Commitment/Loans

               2                       Revolving Committed Amount  
$                                    $                                   
                                  %                                
$                                    $                                   
                                  %                                
$                                    $                                   
                                  %

 

[7.

Trade Date:                                         ]3

Effective Date:                             , 20     [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Loans of all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

BANK OF AMERICA, N.A., as Agent

By:

 

 

Title:

 

[Consented to:]5

BANK OF AMERICA, N.A., as Swing Line Lender

By:

 

 

Title:

 

[Consented to:]6

BANK OF AMERICA, N.A., as L/C Issuer

By:

 

 

Title:

 

WELLS FARGO, NATIONAL ASSOCIATION, as L/C Issuer

By:

 

 

Title:

 

[[                                         ], as L/C Issuer

By:

 

 

Title:]

 

[Consented to:]7

NORDSTROM, INC.

By:

 

 

Title:

 

 

 

4 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5 To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

6 To be added only if the consent of the L/C Issuers is required by the terms of
the Credit Agreement.

7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.          Representations and Warranties.

    1.1.        Assignor.     The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

    1.2.    Assignee.    The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents, if any, as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.          Payments.    From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3.          General Provisions.    This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.